

Exhibit 10.6


ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (“Agreement”) is dated August 14, 2006, by and
among River Hawk Aviation, Inc., closely held Nevada corporation (“Seller” or
the “Company”); and Calvin Humphrey, a resident of Texas (“Humphrey” or the
“Shareholder”); and Viva International, Inc. a Nevada corporation (“Buyer”).




RECITALS


The Company is engaged in the business of selling or otherwise transacting in a
broad range of aviation airframes, engines, parts, and components.


Shareholder owns 75,000,000 (par value $.001) shares of the common stock of
Seller, no par value per share, which constitutes one hundred percent (100%) of
the issued and outstanding shares of capital stock of Seller. Seller desires to
sell, and Buyer desires to purchase, the Assets of Seller for the consideration
and subject to the terms set forth in this Agreement.


The parties, intending to be legally bound, agree as follows:




SECTION 1  DEFINITIONS AND USAGE


1.1 DEFINITIONS
For purposes of this Agreement, the following terms and variations thereof have
the meanings specified or referred to in this Section 1.1:


“Accounts Receivable”--(a) all trade accounts receivable and other rights to
payment from customers of Seller and the full benefit of all security for such
accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of goods shipped or products sold or
services rendered to customers of Seller, (b) all other accounts or notes
receivable of Seller and the full benefit of all security for such accounts or
notes and (c) any claim, remedy or other right related to any of the foregoing.


“Accounts Receivable Assignment” - as defined in Section 2.11.


“Adjustment Amount”-- as defined in Section 2.8.


“Agreed Working Capital”-- as defined in Section 2.9(b).


“Allocation of Purchase Price” -- the agreed values of the Assets and Assumed
Liabilities to be transferred from Seller to Buyer hereunder, which allocation
shall be used by the parties for all Tax purposes and in all filings,
declarations and reports with the IRS in respect thereof, including the reports
required to be filed under Section 1060 of the Code.
“Assets”-- as defined in Section 2.1.


“Assignment and Assumption Agreement”-- as defined in Section 2.7(a)(ii).


“Assumed Liabilities”--as defined in Section 2.4(a).


“Balance Sheet”-- as defined in Section 3.4.


“Best Efforts”-- the efforts that a prudent Person desirous of achieving a
result would use in similar circumstances to achieve that result as
expeditiously as possible, provided, however, that a Person required to use Best
Efforts under this Agreement will not be thereby required to take actions that
would result in a material adverse change in the benefits to such Person of this
Agreement and the Contemplated Transactions or to dispose of or make any change
to its business, expend any material funds or incur any other material burden.


“Bill of Sale”-- as defined in Section 2.7(a)(i).


“Breach”-- any breach of, or any material inaccuracy in, any representation or
warranty or any breach of, or failure to perform or comply with, any covenant or
obligation, in or of this Agreement or any other Contract, or any event which
with the passing of time or the giving of notice, or both, would constitute such
a breach, inaccuracy or failure.


“Bulk Sales Laws”-- as defined in Section 5.10.


“Business of the Seller” -Seller is a stocking distributor of aircraft, engines,
parts, and components, focusing on high-quality, domestically-manufactured
products. The Company’s products are used primarily for aerospace and military
applications and/or for industrial/commercial applications that require a high
level of certified/assured quality.


“Business Day”-- any day other than (a) Saturday or Sunday or (b) any other day
on which banks in New York are permitted or required to be closed.


“Buyer”-- as defined in the first paragraph of this Agreement.


“Buyer Indemnified Persons”-- as defined in Section 11.2.


“Closing”--as defined in Section 2.6.


“Closing Date”-- the date on which the Closing actually takes place.


“Closing Financial Statements”--as defined in Section 3.9.


“Closing Working Capital”-- as defined in Section 2.9(c).


“COBRA”-- as defined in Section 3.14(f).


“Code”-- the Internal Revenue Code of 1986.


“Confidential Information”--as defined in Section 12.1.


“Consent”-- any approval, consent, ratification, waiver or other authorization.


“Consulting Agreement”--as defined in Section 2.7(a)(v).


“Contemplated Transactions”-- all of the transactions contemplated by this
Agreement.


“Contract”-- any agreement, contract, Lease, consensual obligation, promise or
undertaking (whether written or oral and whether express or implied),
whether or not legally binding.


“Copyrights”-- as defined in Section 3.23(a)(iii).


“Damages”-- as defined in Section 11.2.


“Employee Plans”-- as defined in Section 3.14(a).


“Encumbrance”--any charge, claim, community or other marital property interest,
condition, equitable interest, lien, option, pledge, security interest,
mortgage, right of way, easement, encroachment, servitude, right of first
option, right of first refusal or similar restriction, including any restriction
on use, voting (in the case of any security or equity interest), transfer,
receipt of income or exercise of any other attribute of ownership.


“Environment”-- soil, land surface or subsurface strata, surface waters
(including navigable waters and ocean waters), groundwaters, drinking water
supply, stream sediments, ambient air (including indoor air), plant and animal
life and any other environmental medium or natural resource.


“Environmental, Health and Safety Liabilities”-- any cost, damages, expense,
liability, obligation or other responsibility arising from or under any
Environmental Law or Occupational Safety and Health Law, including those
consisting of or relating to:



a.  
any environmental, health or safety matter or condition (including on-site or
off-site contamination, occupational safety and health and regulation of any
chemical substance or product);




b.  
any fine, penalty, judgment, award, settlement, legal or administrative
proceeding, damages, loss, claim, demand or response, remedial or inspection
cost or expense arising under any Environmental Law or Occupational Safety and
Health Law;




c.  
financial responsibility under any Environmental Law or Occupational Safety and
Health Law for cleanup costs or corrective action, including any cleanup,
removal, containment or other remediation or response actions (“Cleanup”)
required by any Environmental Law or Occupational Safety and Health Law (whether
or not such Cleanup has been required or requested by any Governmental Body or
any other Person) and for any natural resource damages; or




d.  
any other compliance, corrective or remedial measure required under any
Environmental Law or Occupational Safety and Health Law. The terms “removal,”
“remedial” and “response action” include the types of activities covered by the
United States Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (CERCLA).



“Environmental Law”-- any Legal Requirement that requires or relates to:



a.  
advising appropriate authorities, employees or the public of intended or actual
Releases of pollutants or hazardous substances or materials, violations of
discharge limits or other prohibitions and the commencement of activities, such
as resource extraction or construction, that could have significant impact on
the Environment;




b.  
preventing or reducing to acceptable levels the Release of pollutants or
hazardous substances or materials into the Environment;




c.  
reducing the quantities, preventing the Release or minimizing the hazardous
characteristics of wastes that are generated;




d.  
assuring that products are designed, formulated, packaged and used so that they
do not present unreasonable risks to human health or the Environment when used
or disposed of;




e.  
protecting resources, species or ecological amenities;




f.  
reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants, oil or other potentially harmful substances;




g.  
cleaning up pollutants that have been Released, preventing the Threat of Release
or paying the costs of such clean up or prevention; or




h.  
making responsible parties pay private parties, or groups of them, for damages
done to their health or the Environment or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.



“ERISA”-- the Employee Retirement Income Security Act of 1974.


“Escrow Agent”-- as defined in Section 2.3(b)


“Escrow Deposit” --as defined in Section 2.3(b).


“Exchange Act”-- the Securities Exchange Act of 1934.


“Excluded Assets”--as defined in Section 2.2.


“Facilities”-- any real property, leasehold or other interest in real property
currently owned or operated by Seller, including the Tangible Personal Property
used or operated by Seller. Notwithstanding the foregoing, for purposes of the
definitions of “Hazardous Activity” and “Remedial Action” and Sections 3.20 and
11.3, “Facilities” shall mean any real property, leasehold or other interest in
real property currently or formerly owned or
operated by Seller, including the Tangible Personal Property used or operated by
Seller at the Facilities specified in Section 3.8.


“GAAP”-- generally accepted accounting principles for financial reporting in the
United States, applied on a basis consistent with the basis on which the Balance
Sheet and the other financial statements referred to in Section 3.4 were
prepared.


“Governing Documents”--with respect to any particular entity, (a) if a
corporation, the articles or certificate of incorporation and the bylaws; (b) if
a general partnership, the partnership agreement and any statement of
partnership; (c) if a limited partnership, the limited partnership agreement and
the certificate of limited partnership; (d) if a limited liability company, the
articles of organization and operating agreement; (e) if another type of Person,
any other charter or similar document adopted or filed in connection with the
creation, formation or organization of the Person; (f) all equity holders’
agreements, voting agreements, voting trust agreements, joint venture
agreements, registration rights agreements or other agreements or documents
relating to the organization, management or operation of any Person or relating
to the rights, duties and obligations of the equity holders of any Person; and
(g) any amendment or supplement to any of the foregoing.


“Governmental Authorization”--any Consent, license, registration or permit
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement.


“Governmental Body”-- any:



a.  
nation, state, county, city, town, borough, village, district or other
jurisdiction;




b.  
federal, state, local, municipal, foreign or other government;




c.  
governmental or quasi-governmental authority of any nature (including any
agency, branch, department, board, commission, court, tribunal or other entity
exercising governmental or quasi-governmental powers);




d.  
multinational organization or body;




e.  
body exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; or




f.  
official of any of the foregoing.



“Hazardous Activity”-- the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment or use (including any withdrawal or other
use of groundwater) of Hazardous Material in, on, under, about or from any of
the Facilities or any part thereof into the Environment and any other act,
business, operation or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm, to persons or property on or off the
Facilities.


“Hazardous Material”-- any substance, material or waste which is or will
foreseeably be regulated by any Governmental Body, including any material,
substance or waste which is defined as a “hazardous waste,” “hazardous
material,” “hazardous substance,” “extremely hazardous waste,” “restricted
hazardous waste,” “contaminant,” “toxic waste” or “toxic substance” under any
provision of Environmental Law, and including petroleum, petroleum products,
asbestos, presumed asbestos-containing material or asbestos-containing material,
urea formaldehyde and polychlorinated biphenyls.


“Improvements”-- all buildings, structures, fixtures and improvements located on
the Land or included in the Assets, including those under construction.


“Income Tax Refunds”—as defined in Section 2.1(j)


“Indemnified Person”--as defined in Section 11.9.


“Indemnifying Person”--as defined in Section 11.9.


“Intellectual Property Assets”-- as defined in Section 3.23(a).


“Interim Balance Sheet”-- as defined in Section 3.4.


“Inventories”-- all inventories of Seller, wherever located, including all
finished goods, work in process, raw materials, spare parts and all other
materials and supplies to be used or consumed by Seller in the ordinary course
of its continuing business.


“IRS”-- the United States Internal Revenue Service and, to the extent relevant,
the United States Department of the Treasury.


“Knowledge”-- an individual will be deemed to have Knowledge of a particular
fact or other matter if:



a.  
that individual is actually aware of that fact or matter; or




b.  
a prudent individual could be expected to discover or otherwise become aware of
that fact or matter in the course of conducting a reasonably comprehensive
investigation regarding the accuracy of any representation or warranty contained
in this Agreement.





A Person (other than an individual) will be deemed to have Knowledge of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, executor or trustee of that
Person (or in any similar capacity) has, or at any time had, Knowledge of that
fact or other matter (as set forth in (a) and (b) above), and any such
individual (and any individual party to this Agreement) will be deemed to have
conducted a reasonably comprehensive investigation regarding the accuracy of the
representations and warranties made herein by that Person or individual.


“Lease” - as defined in Section 2.7(a)(iv).


“Legal Requirement”-- any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute or treaty.


“Liability”-- with respect to any Person, any liability or obligation of such
Person of any kind, character or description, whether known or unknown, absolute
or contingent, accrued or unaccrued, disputed or undisputed, liquidated or
unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.


“Marks”-- as defined in Section 3.23(a)(i).


“Material Consents”-- as defined in Section 7.3.


“Occupational Safety and Health Law”-- any Legal Requirement designed to provide
safe and healthful working conditions and to reduce occupational safety and
health hazards, including the Occupational Safety and Health Act, and any
program, whether governmental or private (such as those promulgated or sponsored
by industry associations and insurance companies), designed to provide safe and
healthful working conditions.


“Order”-- any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.


“Ordinary Course of Business”--an action taken by a Person will be deemed to
have been taken in the Ordinary Course of Business only if that action:



a.  
is consistent in nature, scope and magnitude with the past practices of such
Person and is taken in the ordinary course of the normal, day-to-day operations
of such Person;

 

b.  
does not require authorization by the board of directors or Shareholder of such
Person (or by any Person or group of Persons exercising similar authority) and
does not require any other separate or special authorization of any nature; and




c.  
is similar in nature, scope and magnitude to actions customarily taken, without
any separate or special authorization, in the ordinary course of the normal,
day-to-day operations of other Persons that are in the same line of business as
such Person.



“Patents”-- as defined in Section 3.23(a)(ii).


“Permitted Encumbrances”-- as defined in Section 3.7.


“Person”-- an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Governmental
Body.


“Proceeding”-- any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or arbitrator.


“Purchase Price”-- as defined in Section 2.3.


“Record”-- information that is inscribed on a tangible medium or that is stored
in an electronic or other medium and is retrievable in perceivable form.


“Related Person”- With respect to a particular individual:



a.  
each other member of such individual’s Family;




b.  
any Person that is directly or indirectly controlled by any one or more members
of such individual’s Family;




c.  
any Person in which members of such individual’s Family hold (individually or in
the aggregate) a Material Interest; and




d.  
any Person with respect to which one or more members of such individual’s Family
serves as a director, officer, partner, executor or trustee (or in a similar
capacity).



With respect to a specified Person other than an individual:



a.  
any Person that directly or indirectly controls, is directly or indirectly
controlled by or is directly or indirectly under common control with such
specified Person;




b.  
any Person that holds a Material Interest in such specified Person;




c.  
each Person that serves as a director, officer, partner, executor or trustee of
such specified Person (or in a similar capacity);




d.  
any Person in which such specified Person holds a Material Interest; and




e.  
any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity).



For purposes of this definition, (a) “control” (including “controlling,”
“controlled by,” and “under common control with”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and shall be construed as such term is used in the rules
promulgated under the Securities Act; (b) the “Family” of an individual includes
(i) the individual, (ii) the individual’s spouse, (iii) any other natural person
who is related to the individual or the individual’s spouse within the second
degree and (iv) any other natural person who resides with such individual; and
(c) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least ten percent (10%) of the outstanding
voting power of a Person or equity securities or other equity interests
representing at least ten percent (10%) of the outstanding equity securities or
equity interests in a Person.


“Release”-- any release, spill, emission, leaking, pumping, pouring, dumping,
emptying, injection, deposit, disposal, discharge, dispersal, leaching or
migration on or into the Environment or into or out of any property.


“Remedial Action”--all actions, including any capital expenditures, required or
voluntarily undertaken (a) to clean up, remove, treat or in any other way
address any Hazardous Material or other substance; (b) to prevent the Release or
Threat of Release or to minimize the further Release of any Hazardous Material
or other substance so it does not migrate or endanger or threaten to endanger
public health or welfare or the Environment; (c) to perform pre-remedial studies
and investigations or post-remedial monitoring and care; or (d) to bring all
Facilities and the operations conducted thereon into compliance with
Environmental Laws and environmental Governmental Authorizations.


“Representative”-- with respect to a particular Person, any director, officer,
manager, employee, agent, consultant, advisor, accountant, financial advisor,
legal counsel or other representative of that Person.


“Retained Liabilities”-- as defined in Section 2.4(b).


“SEC”-- the United States Securities and Exchange Commission.


“Secured Subordinated Promissory Note”--as defined in Section 2.7(b)(ii).


“Securities Act”--as defined in Section 3.3.


“Security Agreement” - as defined in Section 2.7(b)(ii).


“Seller”-- as defined in the first paragraph of this Agreement.


“Seller Contract”--any Contract (a) under which Seller has or may acquire any
rights or benefits; (b) under which Seller has or may become subject to any
obligation or liability; or (c) by which Seller or any of the assets owned or
used by Seller is or may become bound.


“Shareholder”-- as defined in the first paragraph of this Agreement.


“Software”-- all computer software and subsequent versions thereof, including
source code, object, executable or binary code, objects, comments, screens, user
interfaces, report formats, templates, menus, buttons and icons and all files,
data, materials, manuals, design notes and other items and documentation related
thereto or associated therewith.


“Subsidiary”-- with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred), are held by the Owner or one or more of its Subsidiaries.


“Tangible Personal Property”-- all machinery, equipment, tools, furniture,
office equipment, computer hardware, supplies, materials, vehicles and other
items of tangible personal property (other than Inventories) of every kind owned
or leased by Seller (wherever located and whether or not carried on Seller’s
books), together with any express or implied warranty by the manufacturers or
sellers or lessors of any item or component Part thereof and all maintenance
records and other documents relating thereto.


“Tax”-- any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, part environmental, windfall
profit, customs, vehicle, airplane, boat, vessel or other title or registration,
capital stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount
thereon imposed, assessed or collected by or under the authority of any
Governmental Body or payable under any tax-sharing agreement or any other
Contract.


“Tax Return”-- any return (including any information return), report, statement,
schedule, notice, form, declaration, claim for refund or other document or
information filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.


“Third Party”--a Person that is not a party to this Agreement.


“Third-Party Claim”-- any claim against any Indemnified Person by a Third Party,
whether or not involving a Proceeding.


“Threat of Release”-- a reasonable likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.


“WARN Act”-- as defined in Section 3.21(d).


1.2 USAGE



a.  
Interpretation. In this Agreement, unless a clear contrary intention appears:




(i)  
the singular number includes the plural number and vice versa;




(ii)  
reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;




(iii)  
reference to any gender includes each other gender;




(iv)  
reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof;




(v)  
reference to any Legal Requirement means such Legal Requirement as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Legal Requirement means that
provision of such Legal Requirement from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision;




(vi)  
“hereunder,” “hereof,” “hereto,” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision hereof;




(vii)  
“including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term;




(viii)  
“or” is used in the inclusive sense of “and/or”;




(ix)  
with respect to the determination of any period of time, “from” means “from and
including” and “to” means “to and including;” and




(x)  
references to documents, instruments or agreements shall be deemed to refer as
well to all addenda, exhibits, schedules or amendments thereto.




b.  
Accounting Terms and Determinations. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.




c.  
Legal Representation of the Parties. This Agreement was negotiated by the
parties with the benefit of legal representation, and any rule of construction
or interpretation otherwise requiring this Agreement to be construed or
interpreted against any party shall not apply to any construction or
interpretation hereof.





SECTION 2  SALE AND TRANSFER OF ASSETS; CLOSING


2.1 ASSETS TO BE SOLD
 
Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, Seller shall sell, convey, assign, transfer and deliver to Buyer, and
Buyer shall purchase and acquire from Seller, free and clear of any Encumbrances
other than Permitted Encumbrances, all of Seller’s right, title and interest in
and to all of Seller’s personal property and assets, tangible and intangible, of
every kind and description, wherever located, including the following (but
excluding the Excluded Assets):



a.  
all Tangible Personal Property, including those items described in Exhibit “A”;




b.  
all Inventories; including but not limited to Exhibit “A”




c.  
all Seller Contracts, including those listed in Exhibit “B”, and all outstanding
offers or solicitations made by or to Seller to enter into any Contract;




d.  
all Governmental Authorizations and all pending applications therefore or
renewals thereof, in each case to the extent transferable to Buyer, including
those listed in Exhibit “C”;




e.  
all data and Records related to the operations of Seller, including client and
customer lists and Records, referral sources, research and development reports
and Records, production reports and Records, service and warranty Records,
equipment logs, operating guides and manuals, financial and accounting Records,
creative materials, advertising materials, promotional materials, studies,
reports, correspondence and other similar documents and Records and, subject to
Legal Requirements, copies of all personnel Records and other Records described
in Section 2.2 and certification documentation for the Inventory;




f.  
all of the intangible rights and property of Seller, including Intellectual
Property Assets, company name, going concern value, goodwill, telephone,
telecopy and e-mail addresses and listings and those items listed in Exhibits
“D”;




g.  
all insurance benefits, including rights and proceeds, arising from or relating
to the Assets or the Assumed Liabilities prior to the Closing, unless expended
in accordance with this Agreement;




h.  
all claims of Seller against third parties relating to the Assets, whether
choate or inchoate, known or unknown, contingent or noncontingent, including all
such claims listed in Exhibit “E”; and




i.  
all rights of Seller relating to deposits and prepaid expenses, claims for
refunds and rights to offset in respect thereof that are not listed in Exhibit
“F”. As reflected in Exhibit “F”, Seller and the Shareholder may be entitled to
certain Income Tax Refunds relating to the operations of Seller. Such Income Tax
Refunds are not included in the Assets.



All of the property and assets to be transferred to Buyer hereunder are herein
referred to collectively as the “Assets.”


Notwithstanding the foregoing, the transfer of the Assets pursuant to this
Agreement shall not include the assumption of any Liability related to the
Assets unless Buyer expressly assumes that Liability pursuant to Section 2.4(a).


2.2 EXCLUDED ASSETS


Notwithstanding anything to the contrary contained in Section 2.1 or elsewhere
in this Agreement, the following assets of Seller (collectively, the “Excluded
Assets”) are not part of the sale and purchase contemplated hereunder, are
excluded from the Assets and shall remain the property of Seller after the
Closing:



a.  
all cash, cash equivalents and short-term investments;




b.  
all minute books, stock Records and corporate seals;




c.  
the shares of capital stock of Seller held in treasury;




d.  
all Accounts Receivable;




e.  
all rights of Seller under this Agreement, the Bill of Sale, the Assignment and
Assumption Agreement, the Secured Promissory Note, the Security Agreement and
all other documents to be delivered in connection with the Contemplated
Transactions; and




f.  
the property and assets expressly designated in Exhibit “F”, including but not
limited to the Income Tax Refunds and real property owned by Seller or its
affiliates.









2.3 CONSIDERATION



a.  
The consideration for the Assets (the “Purchase Price”) will be (a) Two million
five hundred thousand dollars ($2,500,000.00) plus or minus the Adjustment
Amount and (b) the issuance of Three million five hundred thousand shares
(3,500,000 shares) pursuant to Section 4(2) of the Securities Act of Buyer’s
Preferred Stock, the subsequent transfer of which is restricted, in whole for a
minimum of one year or in part for a minimum of two years, in accordance with
Section 144 of the Securities Act and the assumption of the Assumed Liabilities.
In accordance with Section 2.7(b), at the Closing, the Purchase Price, prior to
adjustment on account of the Adjustment Amount, shall be delivered by Buyer to
Seller as follows:

 

(i)  
One million dollars ($ 1,000,000.00) by means of one Secured Subordinated
Promissory Note bearing an interest rate of eight percent (8%) per annum and
shall mature on November 1, 2006; and will be retired as soon as practical
through the receipt of funds raised through the sale of debentures or proceeds
from a Private Placement Memorandum.




(ii)  
the balance as adjusted payable in the form of a second Secured Subordinated
Promissory Note bearing an interest rate of eight percent (8%) per annum which
shall mature no later than December 31, 2006 (Attached as Exhibit “H”) and will
be retired as soon as practical through the receipt of funds raised through the
sale of debentures or proceeds from a Private Placement Memorandum. The security
for the Secured Subordinated Promissory Note is defined in Section 2.7(b)(ii).
The Adjustment Amount shall be paid in accordance with Section 2.8.




(iii)  
Issued at the time of Closing, Three million five hundred thousand (3,500,000)
shares of Preferred Stock (“Shares”), pursuant to Section 4(2) of the Securities
Act of Buyer’s Preferred Stock, the subsequent transfer of which is restricted,
in whole for a minimum of one year or in part for a minimum of two years, in
accordance with Section 144 of the Securities Act, commencing from the date that
consideration is provided for the Shares. After the Shares have been held for a
minimum of one (1) year they shall become eligible for sale at the rate of one
percent (1%) per quarter of the Company’s total outstanding shares provided that
the Company and the eligible sale of Shares meet the conditions of Section 144
of the Securities Act.



b. Conditions Precedent to Finality of the Transfer of the Assets. Until the
Buyer tenders full payment of the Secured Subordinated Promissory Note, in the
amount of $1,000,000 principal plus interest in the amount of 8% per annum, as
detailed in section 2.3(a)(i) above (“Payment Of The First Note”), the Assets
shall remain in the complete domain and control of the Seller and Shareholder,
and all corporate decisions or actions regarding the use or application of the
Assts shall require the consent of the Shareholder. Upon Payment Of The First
Note the Assets will transfer to the complete domain and control of the Buyer,
subject to the remain conditions of this Agreement.


2.4 LIABILITIES



a.  
Assumed Liabilities. On the Closing Date, but effective as of the Closing, Buyer
shall assume and agree to discharge only the following Liabilities of Seller
(the “Assumed Liabilities”):



(i) any trade account payable reflected on the Interim Balance Sheet (other than
a trade account payable to any Shareholder or a Related Person of Seller or any
Shareholder) that remains unpaid at and is not delinquent as of the Closing;


(ii) any trade account payable (other than a trade account payable to any
Shareholder or a Related Person of Seller or any Shareholder) incurred by Seller
in the Ordinary Course of Business between the date of the Interim Balance Sheet
and the Closing that remains unpaid at and is not delinquent as of the Closing;



(iv)  
any Liability to Seller’s customers incurred by Seller in the Ordinary Course of
Business for nondelinquent orders outstanding as of the Closing reflected on
Seller’s books (other than any Liability arising out of or relating to a Breach
that occurred prior to the Closing); and




(v)  
any liability to Seller’s suppliers for unfilled purchase orders, provided that
such unfilled purchase orders shall be for a quantity of parts that will be sold
in the Ordinary Course of Business for a cost consistent with prevailing market
cost.




b.  
Retained Liabilities. The Retained Liabilities shall remain the sole
responsibility of and shall be retained, paid, performed and discharged solely
by Seller. “Retained Liabilities” shall mean every Liability of Seller other
than the Assumed Liabilities, including:




(i)  
any Liability arising out of or relating to products of Seller sold prior to the
Closing other than to the extent assumed under Section 2.4(a)(iii);




(ii)  
any Liability under any Contract assumed by Buyer pursuant to Section 2.4(a)
that arises after the Closing but that arises out of or relates to any Breach
that occurred prior to the Closing;




(iii)  
any Liability for Taxes, including (A) any Taxes arising as a result of Seller’s
operation of its business or ownership of the Assets prior to the Closing, (B)
any Taxes that will arise as a result of the sale of the Assets pursuant to this
Agreement and (C) any deferred Taxes of any nature;




(iv)  
(iv) any Liability under any Contract not assumed by Buyer under Section 2.4(a),
including any Liability arising out of or relating to Seller’s credit facilities
or any security interest related thereto;




(v)  
any Environmental, Health and Safety Liabilities arising out of or relating to
the operation of Seller’s business or Seller’s leasing, ownership or operation
of real property;




(vi)  
any Liability under the Employee Plans or relating to payroll, vacation, sick
leave, workers’ compensation, unemployment benefits, pension benefits, employee
stock option or profit-sharing plans, health care plans or benefits or any other
employee plans or benefits of any kind for Seller’s employees or former
employees or both;




(vii)  
any Liability under any employment, severance, retention or termination
agreement with any employee of Seller or any of its Related Persons;




(viii)  
any Liability arising out of or relating to any employee grievance whether or
not the affected employees are hired by Buyer;




(ix)  
any Liability of Seller to any Shareholder or Related Person of Seller or any
Shareholder;




(x)  
any Liability to indemnify, reimburse or advance amounts to any officer,
director, employee or agent of Seller;




(xi)  
any Liability to distribute to Shareholder or otherwise apply all or any part of
the consideration received hereunder;




(xii)  
any Liability arising out of any Proceeding pending as of the Closing;




(xiii)  
any Liability arising out of any Proceeding commenced after the Closing and
arising out of or relating to any occurrence or event happening prior to the
Closing;




(xiv)  
any Liability arising out of or resulting from Seller’s compliance or
noncompliance with any Legal Requirement or Order of any Governmental Body;




(xv)  
any Liability of Seller under this Agreement or any other document executed in
connection with the Contemplated Transactions; and




(xvi)  
any Liability of Seller based upon Seller’s acts or omissions occurring after
the Closing.



2.5 ALLOCATION


The Purchase Price shall be allocated as shall be agreed at Closing. After the
Closing, the parties shall make consistent use of the allocation, fair market
value and useful lives as agreed for all Tax purposes and in all filings,
declarations and reports with the IRS in respect thereof, including the reports
required to be filed under Section 1060 of the Code. Buyer shall prepare and
deliver IRS Form 8594 to Seller within forty-five (45) days after the Closing
Date to be filed with the IRS. In any Proceeding related to the determination of
any Tax, neither Buyer nor Seller or Shareholder shall contend or represent that
such allocation is not a correct allocation.


2.6 CLOSING


The purchase and sale provided for in this Agreement (the “Closing”) will take
place at the offices of ____________________, ________________, ________,
________, on or before October 6, 2006 subject to Due Diligence and respective
Board of Directors approval, unless Buyer and Seller otherwise agree. Subject to
the provisions of Article 9, failure to consummate the purchase and sale
provided for in this Agreement on the date and time and at the place determined
pursuant to this Section 2.6 will not result in the termination of this
Agreement and will not relieve any party of any obligation under this Agreement.


In such a situation, the Closing will occur as soon as practicable, subject to
Article 9.


2.7 CLOSING OBLIGATIONS



a.  
In addition to any other documents to be delivered under other provisions of
this Agreement, at the Closing:




(i)  
Seller and Shareholder, as the case may be, shall deliver to Buyer, together
with funds sufficient to pay (i) all sales taxes, and (ii) all other Taxes
necessary for the transfer, filing or recording thereof:




(ii)  
a bill of sale for all of the Assets that are Tangible Personal Property in the
form of Exhibit 2.7(a)(i) (the “Bill of Sale”) executed by Seller;




(iii)  
assignments of all Intellectual Property Assets and separate assignments of all
registered Marks, Patents and Copyrights in the form of Exhibit 2.7(a)(ii)
executed by Seller;




(iv)  
such other deeds, bills of sale, assignments, certificates of title, documents
and other instruments of transfer and conveyance as may reasonably be requested
by Buyer, each in form and substance satisfactory to Buyer and its legal counsel
and executed by Seller;




(v)  
the lease for the Premises in the form of Exhibit 2.7(a)(iv) (the “Lease”);




(vi)  
a certificate executed by Seller and the Shareholder as to the accuracy of their
representations and warranties as of the date of this Agreement and as of the
Closing in accordance with Section 7.1 and as to their compliance with and
performance of their covenants and obligations to be performed or complied with
at or before the Closing in accordance with Section 7.2 (Exhibit 2.7(a)(v));




(vii)  
an opinion of counsel for the Seller and the Shareholder in form and substance
satisfactory to Buyer and its legal counsel (Exhibit 2.7(a)(vi)) ;




(viii)  
a certificate of the Secretary of Seller certifying, as complete and accurate as
of the Closing (Exhibit 2.7(a)(vii)), attached copies of the Governing Documents
of Seller, certifying and attaching all requisite resolutions or actions of
Seller’s board of directors and Shareholder approving the execution and delivery
of this Agreement and the consummation of the Contemplated Transactions and the
change of name contemplated by Section 5.9 and certifying to the incumbency and
signatures of the officers of Seller executing this Agreement and any other
document relating to the Contemplated Transactions and accompanied by the
requisite documents for amending the relevant Governing Documents of Seller
required to effect such change of name in form sufficient for filing with the
appropriate Governmental Body;




(ix)  
the Consulting Agreement in the form of Exhibit 2.7(b)(v);




(x)  
an assignment of all of the Assets that are intangible personal property in the
form of Exhibit 2.7(a)(ix), which assignment shall also contain Buyer’s
undertaking and assumption of the Assumed Liabilities (the “Assignment and
Assumption Agreement”) executed by Seller; and




(xi)  
the Allocation of Purchase Price, in the form of Exhibit 2.7(a)(x).




b.  
Buyer shall deliver to Seller and Shareholder, as the case may be, documentation
necessary for the Seller to pay all sales taxes necessary for the transfer,
filing or recording thereof:




(i)  
a Promissory Note executed by Buyer and payable to Seller in the principal
amount of One million dollars ($1,000,000.00) in the form of Exhibit “G” (the
“Secured Subordinated Promissory Note”). The Secured Subordinated Promissory
Note shall be secured with a subordinated lien on the Assets, which subordinated
lien will be evidenced by the Security Agreement. The Seller will agree to
execute a commercially reasonable subordination agreement proffered by lenders
to Buyer either contemporaneous with or subsequent to the Closing, and will
execute whatever documents may be reasonably necessary to make Seller’s security
interest in the Assets subordinate to Buyer’s lenders;




(ii)  
the Security Agreement (Exhibit 2.7(b)(iii)) and Financing Statement necessary
to perfect Seller’s security interest in the Assets, subject to the limitations
in Section 2.7(b)(ii);




(iii)  
the Assignment and Assumption Agreement, as such term is defined in Section
2.7(a)(ix) above;




(iv)  
the Employment Agreement in the form of Exhibit 2.7(b)(v);




(v)  
a certificate executed by Buyer as to the accuracy of its representations and
warranties as of the date of this Agreement and as of the Closing in accordance
with Section 8.1 and as to its compliance with and performance of its covenants
and obligations to be performed or complied with at or before the Closing in
accordance with Section 8.2 (Exhibit 2.7(b)(vi));




(vi)  
an opinion of counsel for the Buyer in form and substance satisfactory to Seller
and Stockholder (Exhibit 2.7(b)(vii));




(vii)  
a certificate of the Secretary of Buyer certifying, as complete and accurate as
of the Closing (Exhibit 2.7(b)(viii)), attached copies of the Governing
Documents of Buyer and certifying and attaching all requisite resolutions or
actions of Buyer’s board of directors approving the execution and delivery of
this Agreement and the consummation of the Contemplated Transactions and
certifying to the incumbency and signatures of the officers of Buyer executing
this Agreement and any other document relating to the Contemplated Transactions;




(viii)  
the executed Lease; and




(ix)  
the Allocation of Purchase Price, in the form of Exhibit 2.7(a)(x).





2.8 ADJUSTMENT AMOUNT AND PAYMENT


The “Adjustment Amount” (which may be a positive or negative number) will be
equal to the amount determined by subtracting the Closing Working Capital from
the Agreed Working Capital. If the Adjustment Amount is positive, the Adjustment
Amount shall be subtracted from the cash consideration PORTION OF THE Purchase
price to be paid at Closing. If the Adjustment Amount is negative, the
Adjustment Amount shall be added to the cash consideration to be paid at
Closing.


2.9 ADJUSTMENT PROCEDURE



a.  
“Working Capital” as of a given date shall mean the amount calculated by
subtracting the Assumed Liabilities as of that date from the sum of (i) all
Accounts Receivable, regardless of the aging thereof, and (ii) Inventory
included in the Assets as of that date.




b.  
The Agreed Working Capital Amount is $ _____________.00.




c.  
The day before Closing, Seller shall deliver to Buyer (i) a list of its Accounts
Receivable as of that date showing the aging thereof, (ii) a statement of its
Inventory value as of that date, and (iii) a list of the Assumed Liabilities as
of that date. Buyer shall then determine the Working Capital as of the Closing
by subtracting the Assumed Liabilities as of that date from the sum of the
Accounts Receivable as of that date and the Inventory as of that date (the
“Closing Working Capital”).




d.  
The Adjustment Amount shall be determined by subtracting the Closing Working
Capital from the Agreed Working Capital.



2.10 CONSENTS



a.  
If there are any Material Consents that (set forth in Schedule 1) have not yet
been obtained (or otherwise are not in full force and effect) as of the Closing,
in the case of each Seller Contract as to which such Material Consents were not
obtained (or otherwise are not in full force and effect) (the “Restricted
Material Contracts”), Buyer may waive the closing conditions as to any such
Material Consent and either:




(i)  
elect to have Seller continue its efforts to obtain the Material Consents; or




(ii)  
elect to have Seller retain that Restricted Material Contract and all
Liabilities arising therefrom or relating thereto, on a cost neutral basis to
Seller.



If Buyer elects to have Seller continue its efforts to obtain any Material
Consents and the Closing occurs, notwithstanding Sections 2.1 and 2.4, neither
this Agreement nor the Assignment and Assumption Agreement nor any other
document related to the consummation of the Contemplated Transactions shall
constitute a sale, assignment, assumption, transfer, conveyance or delivery or
an attempted sale, assignment, assumption, transfer, conveyance or delivery of
the Restricted Material Contracts, and following the Closing, the parties shall
use Best Efforts, and cooperate with each other, to obtain the Material Consent
relating to each Restricted Material Contract as quickly as practicable. Pending
the obtaining of such Material Consents relating to any Restricted Material
Contract, the parties shall cooperate with each other in any reasonable and
lawful arrangements designed to provide to Buyer the benefits of use of the
Restricted Material Contract for its term (or any right or benefit arising
thereunder, including the enforcement for the benefit of Buyer of any and all
rights of Seller against a third party thereunder). Once a Material Consent for
the sale, assignment, assumption, transfer, conveyance and delivery of a
Restricted Material Contract is obtained, Seller shall promptly assign,
transfer, convey and deliver such Restricted Material Contract to Buyer, and
Buyer shall assume the obligations under such Restricted Material Contract
assigned to Buyer from and after the date of assignment to Buyer pursuant to a
special-purpose assignment and assumption agreement substantially similar in
terms to those of the Assignment and Assumption Agreement (which special-purpose
agreement the parties shall prepare, execute and deliver in good faith at the
time of such transfer, all at no additional cost to Buyer).



b.  
If there are any Consents not listed on Exhibit 7.3 necessary for the assignment
and transfer of any Seller Contracts to Buyer (the “Nonmaterial Consents”) which
have not yet been obtained (or otherwise are not in full force and effect) as of
the Closing, Buyer shall elect at the Closing, in the case of each of the Seller
Contracts as to which such Nonmaterial Consents were not obtained (or otherwise
are not in full force and effect) (the “Restricted Nonmaterial Contracts”),
whether to:




(i)  
accept the assignment of such Restricted Nonmaterial Contract, in which case, as
between Buyer and Seller, such Restricted Nonmaterial Contract shall, to the
maximum extent practicable and notwithstanding the failure to obtain the
applicable Nonmaterial Consent, be transferred at the Closing pursuant to the
Assignment and Assumption Agreement as elsewhere provided under this Agreement;
or




(ii)  
reject the assignment of such Restricted Nonmaterial Contract, in which case,
notwithstanding Sections 2.1 and 2.4, (A) neither this Agreement nor the
Assignment and Assumption Agreement nor any other document related to the
consummation of the Contemplated Transactions shall constitute a sale,
assignment, assumption, conveyance or delivery or an attempted sale, assignment,
assumption, transfer, conveyance or delivery of such Restricted Nonmaterial
Contract, and (B) Seller shall retain such Restricted Nonmaterial Contract and
all Liabilities arising therefrom or relating thereto.



2.11 ASSIGNMENT OF ACCOUNTS RECEIVABLE FROM BUYER TO SELLER


In the event that Buyer shall not receive payment of any of the Accounts
Receivable within 90 days of Closing, Buyer may assign such uncollected Accounts
Receivable to Seller at any time within 180 days after Closing (an “Accounts
Receivable Assignment”), provided, however, that if Buyer shall assign any of
such Accounts Receivable to Seller after 120 days after Closing but before 180
days after Closing, Buyer shall provide Seller with whatever assistance Seller
may reasonably request in the collection of such Accounts Receivable. Upon the
occurrence of an Accounts Receivable Assignment, Buyer shall reduce the amount
of its next payments due under the Secured Subordinated Promissory Note by the
total amount of the Accounts Receivable assigned. This reduction shall not be
subject to the escrow provisions of Section 11.8 regarding items proposed to be
set off by Buyer against its liability to Seller, but shall be deemed to be
agreed to by Seller.




SECTION 3 REPRESENTATIONS AND WARRANTIES OF SELLER AND SHAREHOLDER


Seller and the Shareholder represent and warrant, jointly and severally, to
Buyer as follows:





3.1.  
ORGANIZATION AND GOOD STANDING

a.  
Exhibit 3.1(a) contains a complete and accurate list of Seller’s jurisdiction of
incorporation and any other jurisdictions in which it is qualified to do
business as a foreign corporation. Seller is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation, with full corporate power and authority to conduct its business
as it is now being conducted, to own or use the properties and assets that it
purports to own or use, and to perform all its obligations under the Seller
Contracts. Seller is duly qualified to do business as a foreign corporation and
is in good standing under the laws of each state or other jurisdiction in which
either the ownership or use of the properties owned or used by it, or the nature
of the activities conducted by it, requires such qualification.




b.  
Complete and accurate copies of the Governing Documents of Seller, as currently
in effect, are attached to Exhibit 3.1(b).




c.  
Seller has no Subsidiary and, except as disclosed in Exhibit 3.1(c), does not
own any shares of capital stock or other securities of any other Person.



3.2 ENFORCEABILITY; AUTHORITY; NO CONFLICT



a.  
This Agreement constitutes the legal, valid and binding obligation of Seller and
each Shareholder, enforceable against each of them in accordance with its terms.
Upon the execution and delivery by Seller and Shareholder of the Consulting
Agreement, the Noncompetition Agreement and each other agreement to be executed
or delivered by any or all of Seller and Shareholder at the Closing
(collectively, the “Seller’s Closing Documents”), each of Seller’s Closing
Documents will constitute the legal, valid and binding obligation of each of
Seller and the Shareholder, enforceable against each of them in accordance with
its terms. Seller has the absolute and unrestricted right, power and authority
to execute and deliver this Agreement and the Seller’s Closing Documents to
which it is a party and to perform its obligations under this Agreement and the
Seller’s Closing Documents, and such action has been duly authorized by all
necessary action by the Shareholder and board of directors. Each Shareholder has
all necessary legal capacity to enter into this Agreement and the Seller’s
Closing Documents to which such Shareholder is a party and to perform his
obligations hereunder and thereunder.




b.  
Except as set forth in Exhibit 3.2(b), neither the execution and delivery of
this Agreement, nor the consummation or performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time):




(i)  
Breach (A) any provision of any of the Governing Documents of Seller or (B) any
resolution adopted by the board of directors or the Shareholder;




(ii)  
Breach or give any Governmental Body or other Person the right to challenge any
of the Contemplated Transactions or to exercise any remedy or obtain any relief
under any Legal Requirement or any Order to which Seller or the Shareholder, or
any of the Assets, may be subject;




(iii)  
contravene, conflict with or result in a violation or breach of any of the terms
or requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by Seller or that otherwise relates to the Assets or to the business of
Seller;




(iv)  
cause Buyer to become subject to, or to become liable for the payment of, any
Tax, other than one-half of all sales taxes necessary for the transfer, filing
or recording of and of the Assets;




(v)  
Breach any provision of, or give any Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
payment under, or to cancel, terminate or modify, any Seller Contract;




(vi)  
result in the imposition or creation of any Encumbrance upon or with respect to
any of the Assets; or




(vii)  
result in any shareholder of the Seller having the right to exercise dissenters’
appraisal rights.




c.  
Except as set forth in Exhibit 3.2(c), neither Seller nor the Shareholder is
required to give any notice to or obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.



3.3 CAPITALIZATION


The authorized equity securities of Seller consist of _75,000,000___________
(___) shares of common stock, _.001___ par value per share, of which
__75,000,000_________ (______) shares are issued and outstanding, and all of
which are owned by the Shareholder. Shareholder is and will be on the Closing
Date the record and beneficial owner and holder of the shares owned by him, free
and clear of all Encumbrances. There are no Contracts relating to the issuance,
sale or transfer of any equity securities or other securities of Seller. None of
the outstanding equity securities of Seller was issued in violation of the
Securities Act of 1933, as amended (the “Securities Act”), or any other Legal
Requirement.












3.4 FINANCIAL STATEMENTS


Seller has delivered to Buyer:



(a)  
an unaudited balance sheet of Seller as of 2005 (the “Balance Sheet”), and the
related unaudited statement of income for the year then ended;




(b)  
unaudited balance sheets of Seller as of the year end 2005 in each of the fiscal
years 2004 through 2005, and the related unaudited statement of income for each
of the fiscal years then ended; and




(c)  
an unaudited balance sheet of Seller as of June 30, 2006, 2006, (the “Interim
Balance Sheet”) and the related unaudited statement of income for the three (3)
months then ended. Such financial statements fairly present (and the financial
statements delivered pursuant to Section 5.8 will fairly present) the financial
condition and the results of operations of Seller as at the respective dates of
and for the periods referred to in such financial statements. The financial
statements referred to in this Section 3.4 and delivered pursuant to Section 5.8
reflect and will reflect the consistent application of accounting principles
throughout the periods involved, except as disclosed in the notes to such
financial statements. The financial statements have been and will be prepared
from and are in accordance with the accounting Records of Seller.



3.5 BOOKS AND RECORDS


The books of account and other financial Records of Seller, all of which have
been made available to Buyer, are complete and correct and represent actual,
bona fide transactions and have been maintained in accordance with sound
business practices and maintenance of an adequate system of internal controls.
The minute books of Seller, all of which have been made available to Buyer,
contain accurate and complete Records of all meetings held of, and corporate
action taken by, the Shareholder, the board of directors and committees of the
board of directors of Seller, and no meeting of the Shareholder, board of
directors or committee has been held for which minutes have not been prepared or
are not contained in such minute books.


3.6 SUFFICIENCY OF ASSETS


Except as set forth in Exhibit 3.6, the Assets (a) constitute all of the assets,
tangible and intangible, of any nature whatsoever, necessary to operate Seller’s
business in the manner presently operated by Seller and (b) include all of the
operating assets of Seller.






3.7 TITLE TO ASSETS; ENCUMBRANCES


Seller owns good and transferable title to all of the Assets free and clear of
any Encumbrances other than those described in Exhibit 3.7 (“Encumbrances”).
Seller warrants to Buyer that, at the time of Closing, all Assets shall be free
and clear of all Encumbrances other than those identified on Exhibit 3.7 as
acceptable to Buyer (“Permitted Encumbrances”).



3.8  
CONDITION OF FACILITIES




a.  
Use of the Facilities for the various purposes for which it is presently being
used is permitted as of right under all applicable zoning legal requirements and
is not subject to “permitted nonconforming” use or structure classifications.
All Improvements are in compliance with all applicable Legal Requirements,
including those pertaining to zoning, building and the disabled, are in good
repair and in good condition, ordinary wear and tear excepted, and are free from
latent and patent defects. No part of any Improvement encroaches on any real
property not included in the Facilities, and there are no buildings, structures,
fixtures or other Improvements primarily situated on adjoining property which
encroach on any part of the Land. The Land for each owned Facility abuts on and
has direct vehicular access to a public road or has access to a public road via
a permanent, irrevocable, appurtenant easement benefiting such Land and
comprising a part of the Facilities, is supplied with public or quasi-public
utilities and other services appropriate for the operation of the Facilities
located thereon and is not located within any flood plain or area subject to
wetlands regulation or any similar restriction. To Seller’s knowledge, after
reasonable investigation, there is no existing or proposed plan to modify or
realign any street or highway or any existing or proposed eminent domain
proceeding that would result in the taking of all or any part of any Facility or
that would prevent or hinder the continued use of any Facility as heretofore
used in the conduct of the business of Seller.




b.  
Each item of Tangible Personal Property is in repair and operating condition,
ordinary wear and tear excepted, is suitable for immediate use in the Ordinary
Course of Business and is free from latent and patent defects. No item of
Tangible Personal Property is in need of repair or replacement other than as
part of routine maintenance in the Ordinary Course of Business. Except as
disclosed in Exhibit 3.8(b), all Tangible Personal Property used in Seller’s
business is in the possession of Seller.




3.9  
ACCOUNTS RECEIVABLE



All Accounts Receivable that are reflected on the Balance Sheet or the Interim
Balance Sheet or on the accounting Records of Seller as of the Closing Date
represent or will represent valid obligations arising from sales actually made
or services actually performed by Seller in the Ordinary Course of Business.
Except to the extent paid prior to the Closing Date, such Accounts Receivable
are or will be as of the Closing Date current and collectible net of the
respective reserves shown on the Balance Sheet or the Interim Balance Sheet or
as included in the Closing Working Capital (which reserves are adequate and
calculated consistent with past practice and, in the case of the reserve in the
Accounts Receivable included in the Closing Working Capital, will not represent
a greater percentage of the Accounts Receivable reflected in the Accounts
Receivable included in the Closing Working Capital than the reserve reflected on
the Interim Balance Sheet represented of the Accounts Receivable reflected
thereon and will not represent a material adverse change in the composition of
such Accounts Receivable in terms of aging). Subject to such reserves, each of
such Accounts Receivable either has been or will be collected in full, without
any setoff, within ninety (90) days after the day on which it first becomes due
and payable. There is no contest, claim, defense or right of setoff, other than
returns in the Ordinary Course of Business of Seller, under any Contract with
any account debtor of an Account Receivable relating to the amount or validity
of such Account Receivable. Exhibit 3.9 contains a complete and accurate list of
all Accounts Receivable as of the date of the Interim Balance Sheet, which list
sets forth the aging of each such Account Receivable.



3.10  
INVENTORIES



All items included in the Inventories consist of a quality saleable in the
Ordinary Course of Business of Seller except for items of below-standard
quality, all of which have been written off or written down to net realizable
value in the Balance Sheet or the Interim Balance Sheet or on the accounting
Records of Seller as of the Closing Date, as the case may be. Seller is not in
possession of any inventory not owned by Seller, including goods already sold.
Inventories now on hand that were purchased after the date of the Balance Sheet
or the Interim Balance Sheet were purchased in the Ordinary Course of Business
of Seller at a cost not exceeding market prices prevailing at the time of
purchase. All items of Inventory meet the original quality specifications of the
respective manufacturers. The Seller has on file, and such information is
included in the Assets, proper certification documentation for the Inventory.


3.11 NO UNDISCLOSED LIABILITIES


Except as set forth in Exhibit 3.11, Seller has no Liability except for
Liabilities reflected or reserved against in the Balance Sheet or the Interim
Balance Sheet and current liabilities incurred in the Ordinary Course of
Business of Seller since the date of the Interim Balance Sheet.


3.12 TAXES



a.  
Tax Returns Filed and Taxes Paid. Seller has filed or caused to be filed on a
timely basis all Tax Returns and all reports with respect to Taxes that are or
were required to be filed pursuant to applicable Legal Requirements. All Tax
Returns and reports filed by Seller are true, correct and complete, subject to
amendments thereof in connection with the Income Tax Refunds. Seller has paid,
or made provision for the payment of, all Taxes that have or may have become due
for all periods covered by the Tax Returns or otherwise, or pursuant to any
assessment received by Seller, except such Taxes, if any, as are listed in
Exhibit 3.12(a) and are being contested in good faith and as to which adequate
reserves (determined in accordance with GAAP) have been provided in the Balance
Sheet and the Interim Balance Sheet. Except as provided in Exhibit 3.12(a),
Seller currently is not the beneficiary of any extension of time within which to
file any Tax Return. No claim has ever been made or is expected to be made by
any Governmental Body in a jurisdiction where Seller does not file Tax Returns
that it is or may be subject to taxation by that jurisdiction. There are no
Encumbrances on any of the Assets that arose in connection with any failure (or
alleged failure) to pay any Tax, and Seller has no Knowledge of any basis for
assertion of any claims attributable to Taxes which, if adversely determined,
would result in any such Encumbrance.




b.  
Delivery of Tax Returns and Information Regarding Audits and Potential Audits.
Seller has delivered or made available to Buyer copies of, and Exhibit 3.12(b)
contains a complete and accurate list of, all Tax Returns filed since 2002.




c.  
Proper Accrual. The charges, accruals and reserves with respect to Taxes on the
Records of Seller are adequate (determined in accordance with GAAP) and are at
least equal to Seller’s liability for Taxes. There exists no proposed tax
assessment or deficiency against Seller except as disclosed in the Balance Sheet
or in Exhibit 3.12(c).




d.  
Specific Potential Tax Liabilities and Tax Situations.




(i)  
Withholding. All Taxes that Seller is or was required by Legal Requirements to
withhold, deduct or collect have been duly withheld, deducted and collected and,
to the extent required, have been paid to the proper Governmental Body or other
Person.




(ii)  
Tax Allocation and Indemnity Agreement. Neither Seller nor any Affiliate has any
liability or has Knowledge of any facts or circumstances that might give rise to
any liability, specifically for withholding (Payroll Taxes) taxes and any
failure to withhold or pay any withheld taxes will not result in any liability
whatsoever to Buyer. Seller hereby further agrees and shall remain responsible
for any Payroll Taxes that may have accrue prior to the Closing Date and pay the
same. Seller further agrees to hold harmless, indemnify, and defend Buyer
against any liabilities that accrued prior to Closing Date which arising from
all Taxes that Seller is or was required by Legal Requirements to withhold,
deduct or collect.




(iii)  
Tax Sharing or Similar Agreements. There is no tax sharing agreement, obligation
or similar written or unwritten agreement, arrangement, understanding or
practice with respect to Taxes (including any advance pricing agreement, closing
agreement or other arrangement relating to Taxes) that will require any payment
by Buyer.




(iv)  
Consolidated Group. Seller (A) has not been a member of an affiliated group
within the meaning of Code Section 1504(a) (or any similar group defined under a
similar provision of state, local or foreign law) and (B) has no liability for
Taxes of any person (other than Seller and its Subsidiaries) under Treas. Reg.
sect. 1.1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor by contract or otherwise.




(v)  
S Corporation. Seller is an S corporation as defined in Code Section 1361, and
Seller is not and has not been subject to either the built-in-gains tax under
Code Section 1374 or the passive income tax under Code Section 1375. Exhibit
3.12(d)(iv) lists all the states and localities with respect to which Seller is
required to file any corporate, income or franchise tax returns and sets forth
whether Seller is treated as the equivalent of an S corporation by or with
respect to each such state or locality. Seller has properly filed Tax Returns
with and paid and discharged any liabilities for taxes in any states or
localities in which it is subject to Tax.




(vi)  
Substantial Understatement Penalty. Seller has disclosed on its federal income
Tax Returns all positions taken therein that could give rise to a substantial
understatement of federal income Tax within the meaning of Code Section 6662, if
any.



3.13 NO MATERIAL ADVERSE CHANGE


Since the date of the Balance Sheet, there has not been any material adverse
change in the business, operations, prospects, assets, results of operations or
condition (financial or other) of Seller, and, to Seller’s Knowledge, after
reasonable investigation, no event has occurred or circumstance exists that may
result in such a material adverse change.


3.14 EMPLOYEE BENEFITS



a.  
Set forth in Exhibit 3.14(a) is a complete and correct list of all “employee
benefit plans” as defined by Section 3(3) of ERISA, all specified fringe benefit
plans as defined in Section 6039D of the Code, and all other bonus,
incentive-compensation, deferred-compensation, profit-sharing, stock-option,
stock-appreciation-right, stock-bonus, stock-purchase, employee-stock-ownership,
savings, severance, change-in-control, supplemental-unemployment, layoff,
salary-continuation, retirement, pension, health, life-insurance, disability,
accident, group-insurance, vacation, holiday, sick-leave, fringe-benefit or
welfare plan, and any other employee compensation or benefit plan, agreement,
policy, practice, commitment, contract or understanding (whether qualified or
nonqualified, currently effective or terminated, written or unwritten) and any
trust, escrow or other agreement related thereto that (i) is maintained or
contributed to by Seller or any other corporation or trade or business
controlled by, controlling or under common control with Seller (within the
meaning of Section 414 of the Code or Section 4001(a)(14) or 4001(b) of ERISA)
(“ERISA Affiliate”) or has been maintained or contributed to in the last six (6)
years by Seller or any ERISA Affiliate, or with respect to which Seller or any
ERISA Affiliate has or may have any liability, and (ii) provides benefits, or
describes policies or procedures applicable to any current or former director,
officer, employee or service provider of Seller or any ERISA Affiliate, or the
dependents of any thereof, regardless of how (or whether) liabilities for the
provision of benefits are accrued or assets are acquired or dedicated with
respect to the funding thereof (collectively the “Employee Plans”). Exhibit
3.14(a) identifies as such any Employee Plan that is (w) a “Defined Benefit
Plan” (as defined in Section 414(l) of the Code); (x) a plan intended to meet
the requirements of Section 401(a) of the Code; (y) a “Multiemployer Plan” (as
defined in Section 3(37) of ERISA); or (z) a plan subject to Title IV of ERISA,
other than a Multiemployer Plan. Also set forth on Exhibit 3.14(a) is a complete
and correct list of all ERISA Affiliates of Seller during the last six (6)
years.




b.  
Seller has delivered to Buyer true, accurate and complete copies of (i) the
documents comprising each Employee Plan (or, with respect to any Employee Plan
which is unwritten, a detailed written description of eligibility,
participation, benefits, funding arrangements, assets and any other matters
which relate to the obligations of Seller or any ERISA Affiliate); (ii) all
trust agreements, insurance contracts or any other funding instruments related
to the Employee Plans; (iii) all rulings, determination letters, no-action
letters or advisory opinions from the IRS, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation (“PBGC”) or any other Governmental Body
that pertain to each Employee Plan and any open requests therefore; (iv) the
most recent actuarial and financial reports (audited and/or unaudited) and the
annual reports filed with any Government Body with respect to the Employee Plans
during the current year and each of the three preceding years; (v) all
collective bargaining agreements pursuant to which contributions to any Employee
Plan(s) have been made or obligations incurred (including both pension and
welfare benefits) by Seller or any ERISA Affiliate, and all collective
bargaining agreements pursuant to which contributions are being made or
obligations are owed by such entities; (vi) all securities registration
statements filed with respect to any Employee Plan; (vii) all contracts with
third-party administrators, actuaries, investment managers, consultants and
other independent contractors that relate to any Employee Plan, (viii) with
respect to Employee Plans that are subject to Title IV of ERISA, the Form PBGC-1
filed for each of the three most recent plan years; and (ix) all summary plan
descriptions, summaries of material modifications and memoranda, employee
handbooks and other written communications regarding the Employee Plans.




c.  
Except as disclosed in Exhibit 3.14(c), full payment has been made of all
amounts that are required under the terms of each Employee Plan to be paid as
contributions with respect to all periods prior to and including the last day of
the most recent fiscal year of such Employee Plan ended on or before the date of
this Agreement and all periods thereafter prior to the Closing Date, and no
accumulated funding deficiency or liquidity shortfall (as those terms are
defined in Section 302 of ERISA and Section 412 of the Code) has been incurred
with respect to any such Employee Plan, whether or not waived. The value of the
assets of each Employee Plan exceeds the amount of all benefit liabilities
(determined on a plan termination basis using the actuarial assumptions
established by the PBGC as of the Closing Date) of such Employee Plan. Seller is
not required to provide security to an Employee Plan under Section 401(a)(29) of
the Code. The funded status of each Employee Plan that is a Defined Benefit Plan
is disclosed on Exhibit 3.14(c) in a manner consistent with the Statement of
Financial Accounting Standards No. 87. Seller has paid in full all required
insurance premiums, subject only to normal retrospective adjustments in the
ordinary course, with regard to the Employee Plans for all policy years or other
applicable policy periods ending on or before the Closing Date.




d.  
Except as disclosed in Exhibit 3.14(d), no Employee Plan, if subject to Title IV
of ERISA, has been completely or partially terminated, nor has any event
occurred nor does any circumstance exist that could result in the partial
termination of such Employee Plan. The PBGC has not instituted or threatened a
Proceeding to terminate or to appoint a trustee to administer any of the
Employee Plans pursuant to Subtitle 1 of Title IV of ERISA, and no condition or
set of circumstances exists that presents a material risk of termination or
partial termination of any of the Employee Plans by the PBGC. None of the
Employee Plans has been the subject of, and no event has occurred or condition
exists that could be deemed, a reportable event (as defined in Section 4043 of
ERISA) as to which a notice would be required (without regard to regulatory
monetary thresholds) to be filed with the PBGC. Seller has paid in full all
insurance premiums due to the PBGC with regard to the Employee Plans for all
applicable periods ending on or before the Closing Date.




e.  
Neither Seller nor any ERISA Affiliate has any liability or has Knowledge of any
facts or circumstances that might give rise to any liability, and the
Contemplated Transactions will not result in any liability, (i) for the
termination of or withdrawal from any Employee Plan under Sections 4062, 4063 or
4064 of ERISA, (ii) for any lien imposed under Section 302(f) of ERISA or
Section 412(n) of the Code, (iii) for any interest payments required under
Section 302(e) of ERISA or Section 412(m) of the Code, (iv) for any excise tax
imposed by Section 4971 of the Code, (v) for any minimum funding contributions
under Section 302(c)(11) of ERISA or Section 412(c)(11) of the Code or (vi) for
withdrawal from any Multiemployer Plan under Section 4201 of ERISA.




f.  
Seller has, at all times, complied, and currently complies, in all material
respects with the applicable continuation requirements for its welfare benefit
plans, including (1) Section 4980B of the Code (as well as its predecessor
provision, Section 162(k) of the Code) and Sections 601 through 608, inclusive,
of ERISA, which provisions are hereinafter referred to collectively as “COBRA”
and (2) any applicable state statutes mandating health insurance continuation
coverage for employees.




g.  
The form of all Employee Plans is in compliance with the applicable terms of
ERISA, the Code, and any other applicable laws, including the Americans with
Disabilities Act of 1990, the Family Medical Leave Act of 1993 and the Health
Insurance Portability and Accountability Act of 1996, and such plans have been
operated in compliance with such laws and the written Employee Plan documents.
Neither Seller nor any fiduciary of an Employee Plan has violated the
requirements of Section 404 of ERISA. All required reports and descriptions of
the Employee Plans (including Internal Revenue Service Form 5500 Annual Reports,
Summary Annual Reports and Summary Plan Descriptions and Summaries of Material
Modifications) have been (when required) timely filed with the IRS, the U.S.
Department of Labor or other Governmental Body and distributed as required, and
all notices required by ERISA or the Code or any other Legal Requirement with
respect to the Employee Plans have been appropriately given.




h.  
Each Employee Plan that is intended to be qualified under Section 401(a) of the
Code has received a favorable determination letter from the IRS, and Seller has
no Knowledge of any circumstances that will or could result in revocation of any
such favorable determination letter. Each trust created under any Employee Plan
has been determined to be exempt from taxation under Section 501(a) of the Code,
and Seller is not aware of any circumstance that will or could result in a
revocation of such exemption. Each Employee Welfare Benefit Plan (as defined in
Section 3(1) of ERISA) that utilizes a funding vehicle described in Section
501(c)(9) of the Code or is subject to the provisions of Section 505 of the Code
has been the subject of a notification by the IRS that such funding vehicle
qualifies for tax-exempt status under Section 501(c)(9) of the Code or that the
plan complies with Section 505 of the Code, unless the IRS does not, as a matter
of policy, issue such notification with respect to the particular type of plan.
With respect to each Employee Plan, no event has occurred or condition exists
that will or could give rise to a loss of any intended tax consequence or to any
Tax under Section 511 of the Code.




i.  
There is no material pending or threatened Proceeding relating to any Employee
Plan, nor is there any basis for any such Proceeding. Neither Seller nor any
fiduciary of an Employee Plan has engaged in a transaction with respect to any
Employee Plan that, assuming the taxable period of such transaction expired as
of the date hereof, could subject Seller or Buyer to a Tax or penalty imposed by
either Section 4975 of the Code or Section 502(l) of ERISA or a violation of
Section 406 of ERISA. The Contemplated Transactions will not result in the
potential assessment of a Tax or penalty under Section 4975 of the Code or
Section 502(l) of ERISA nor result in a violation of Section 406 of ERISA.




j.  
Seller has maintained workers’ compensation coverage as required by applicable
state law through purchase of insurance and not by self-insurance or otherwise
except as disclosed to Buyer on Exhibit 3.14(j).




k.  
Except as required by Legal Requirements and as provided in Section 10.1(d), the
consummation of the Contemplated Transactions will not accelerate the time of
vesting or the time of payment, or increase the amount, of compensation due to
any director, employee, officer, former employee or former officer of Seller.
There are no contracts or arrangements providing for payments that could subject
any person to liability for tax under Section 4999 of the Code.




l.  
Except for the continuation coverage requirements of COBRA, Seller has no
obligations or potential liability for benefits to employees, former employees
or their respective dependents following termination of employment or retirement
under any of the Employee Plans that are Employee Welfare Benefit Plans.




m.  
None of the Contemplated Transactions will result in an amendment, modification
or termination of any of the Employee Plans. No written or oral representations
have been made to any employee or former employee of Seller promising or
guaranteeing any employer payment or funding for the continuation of medical,
dental, life or disability coverage for any period of time beyond the end of the
current plan year (except to the extent of coverage required under COBRA). No
written or oral representations have been made to any employee or former
employee of Seller concerning the employee benefits of Buyer.




n.  
With respect to any Employee Plan that is a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA (“Multiemployer Plan”), and any other
Multiemployer Plan to which Seller has at any time had an obligation to
contribute:




(i)  
all contributions required by the terms of such Multiemployer Plan and any
collective bargaining agreement have been made when due; and




(ii)  
Seller would not be subject to any withdrawal liability under Part 1 of Subtitle
E of Title IV of ERISA if, as of the date hereof, Seller were to engage in a
“complete withdrawal” (as defined in ERISA Section 4203) or a “partial
withdrawal” (as defined in ERISA Section 4205) from such Multiemployer Plan.



3.15 COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS



a.  
Except as set forth in Exhibit “C”:




(i)  
Seller is, and at all times since January 1, 2001, has been, in full compliance
with each Legal Requirement that is or was applicable to it or to the conduct or
operation of its business or the ownership or use of any of its assets;




(ii)  
no event has occurred or circumstance exists that (with or without notice or
lapse of time) (A) may constitute or result in a violation by Seller of, or a
failure on the part of Seller to comply with, any Legal Requirement or (B) may
give rise to any obligation on the part of Seller to undertake, or to bear all
or any portion of the cost of, any remedial action of any nature; and




(iii)  
Seller has not received, at any time since _________, 200_, any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding (A) any actual, alleged, possible or potential violation of, or
failure to comply with, any Legal Requirement or (B) any actual, alleged,
possible or potential obligation on the part of Seller to undertake, or to bear
all or any portion of the cost of, any remedial action of any nature.




b.  
Exhibit “C” contains a complete and accurate list of each Governmental
Authorization that is held by Seller or that otherwise relates to Seller’s
business or the Assets. Each Governmental Authorization listed or required to be
listed in Exhibit “C” is valid and in full force and effect. Except as set forth
in Exhibit “C”:




(i)  
Seller is, and at all times since January 1, 2001, has been, in full compliance
with all of the terms and requirements of each Governmental Authorization
identified or required to be identified in Exhibit “C”;




(ii)  
no event has occurred or circumstance exists that may (with or without notice or
lapse of time) (A) constitute or result directly or indirectly in a violation of
or a failure to comply with any term or requirement of any Governmental
Authorization listed or required to be listed in Exhibit “C” or (B) result
directly or indirectly in the revocation, withdrawal, suspension, cancellation
or termination of, or any modification to, any Governmental Authorization listed
or required to be listed in Exhibit “C”;




(iii)  
Seller has not received, at any time since January 1, 2001, any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding (A) any actual, alleged, possible or potential violation of or
failure to comply with any term or requirement of any Governmental Authorization
or (B) any actual, proposed, possible or potential revocation, withdrawal,
suspension, cancellation, termination of or modification to any Governmental
Authorization; and




(iv)  
all applications required to have been filed for the renewal of the Governmental
Authorizations listed or required to be listed in Exhibit “C” have been duly
filed on a timely basis with the appropriate Governmental Bodies, and all other
filings required to have been made with respect to such Governmental
Authorizations have been duly made on a timely basis with the appropriate
Governmental Bodies. The Governmental Authorizations listed in Exhibit “C”
collectively constitute all of the Governmental Authorizations necessary to
permit Seller to awfully conduct and operate its business in the manner in which
it currently conducts and operates such business and to permit Seller to own and
use its assets in the manner in which it currently owns and uses such assets.









3.16 LEGAL PROCEEDINGS; ORDERS



a.  
Except as set forth in Exhibit 3.16(a), there is no pending or, to Seller’s
Knowledge, threatened Proceeding:




(i)  
by or against Seller or that otherwise relates to or may affect the business of,
or any of the assets owned or used by, Seller; or




(ii)  
(ii) that challenges, or that may have the effect of preventing, delaying,
making illegal or otherwise interfering with, any of the Contemplated
Transactions.

To the Knowledge of Seller, no event has occurred or circumstance exists that is
reasonably likely to give rise to or serve as a basis for the commencement of
any such Proceeding. Seller has delivered to Buyer copies of all pleadings,
correspondence and other documents relating to each Proceeding listed in Exhibit
3.16(a). There are no Proceedings listed or required to be listed in Exhibit
3.16(a) that could have a material adverse effect on the business, operations,
assets, condition or prospects of Seller or upon the Assets.



b.  
Except as set forth in Exhibit 3.16(b):




(i)  
there is no Order to which Seller, its business or any of the Assets is subject;
and




(ii)  
to the Knowledge of Seller, no officer, director, agent or employee of Seller is
subject to any Order that prohibits such officer, director, agent or employee
from engaging in or continuing any conduct, activity or practice relating to the
business of Seller.




c.  
Except as set forth in Exhibit 3.16(c):




(i)  
Seller is, and has been in compliance with all of the terms and requirements of
each Order to which it or any of the Assets is or has been subject;




(ii)  
no event has occurred or circumstance exists that is reasonably likely to
constitute or result in (with or without notice or lapse of time) a violation of
or failure to comply with any term or requirement of any Order to which Seller
or any of the Assets is subject; and




(iii)  
Seller has not received any notice or other communication (whether oral or
written) from any Governmental Body or any other Person regarding any actual,
alleged, possible or potential violation of, or failure to comply with, any term
or requirement of any Order to which Seller or any of the Assets is or has been
subject.



3.17 ABSENCE OF CERTAIN CHANGES AND EVENTS


Except as set forth in Exhibit 3.17, since the date of the Balance Sheet, Seller
has conducted its business only in the Ordinary Course of Business and there has
not been any:



a.  
change in Seller’s authorized or issued capital stock, grant of any stock option
or right to purchase shares of capital stock of Seller or issuance of any
security convertible into such capital stock;




b.  
amendment to the Governing Documents of Seller;




c.  
payment (except in the Ordinary Course of Business) or increase by Seller of any
bonuses, salaries or other compensation to any shareholder, director, officer or
employee or entry into any employment, severance or similar Contract with any
director, officer or employee;




d.  
adoption of, amendment to or increase in the payments to or benefits under, any
Employee Plan;




e.  
damage to or destruction or loss of any Asset, whether or not covered by
insurance;




f.  
entry into, termination of or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit or
similar Contract to which Seller is a party, or (ii) any Contract or transaction
involving a total remaining commitment by Seller;




g.  
sale (other than sales of Inventories in the Ordinary Course of Business), lease
or other disposition of any Asset or property of Seller (including the
Intellectual Property Assets) or the creation of any Encumbrance on any Asset;




h.  
cancellation or waiver of any claims or rights with a value to Seller;




i.  
indication by any customer or supplier of an intention to discontinue or change
the terms of its relationship with Seller;




j.  
material change in the accounting methods used by Seller; or




k.  
Contract by Seller to do any of the foregoing.



3.18 CONTRACTS; NO DEFAULTS



a.  
Exhibit “B” contains an accurate and complete list, and Seller has delivered to
Buyer accurate and complete copies, of:




(i)  
each Seller Contract that involves performance of services or delivery of goods
or materials by Seller;




(ii)  
each Seller Contract that involves performance of services or delivery of goods
or materials to Seller;




(iii)  
each Seller Contract that was not entered into in the Ordinary Course of
Business and that involves expenditures or receipts of Seller;




(iv)  
each Seller Contract affecting the ownership of, leasing of, title to, use of or
any leasehold or other interest in any real or personal;




(v)  
each Seller Contract with any labor union or other employee representative of a
group of employees relating to wages, hours and other conditions of employment;




(vi)  
each Seller Contract (however named) involving a sharing of profits, losses,
costs or liabilities by Seller with any other Person;




(vii)  
each Seller Contract containing covenants that in any way purport to restrict
Seller’s business activity or limit the freedom of Seller to engage in any line
of business or to compete with any Person;




(viii)  
each Seller Contract providing for payments to or by any Person based on sales,
purchases or profits, other than direct payments for goods;




(ix)  
each power of attorney of Seller that is currently effective and outstanding;




(x)  
each Seller Contract entered into other than in the Ordinary Course of Business
that contains or provides for an express undertaking by Seller to be responsible
for consequential damages;




(xi)  
each Seller Contract for capital expenditures;




(xii)  
each Seller Contract not denominated in U.S. dollars;




(xiii)  
each written warranty, guaranty and/or other similar undertaking with respect to
contractual performance extended by Seller other than in the Ordinary Course of
Business; and




(xiv)  
each amendment, supplement and modification (whether oral or written) in respect
of any of the foregoing. Exhibit “B” sets forth reasonably complete details
concerning such Contracts, including the parties to the Contracts, the amount of
the remaining commitment of Seller under the Contracts and the location of
Seller’s office where details relating to the Contracts are located.




b.  
Except as set forth in Exhibit “B”, Shareholder does not have nor may he acquire
any rights under, and Shareholder does not have nor may he become subject to any
obligation or liability under, any Contract that relates to the business of
Seller or any of the Assets.




c.  
Except as set forth in Exhibit “B”:




(i)  
each Contract identified or required to be identified in Exhibit “B” and which
is to be assigned to or assumed by Buyer under this Agreement is in full force
and effect and is valid and enforceable in accordance with its terms;




(ii)  
each Contract identified or required to be identified in Exhibit “B” and which
is being assigned to or assumed by Buyer is assignable by Seller to Buyer
without the consent of any other Person; and




(iii)  
to the Knowledge of Seller, no Contract identified or required to be identified
in Exhibit “B” and which is to be assigned to or assumed by Buyer under this
Agreement will upon completion or performance thereof have a material adverse
affect on the business, assets or condition of Seller or the business to be
conducted by Buyer with the Assets.




d.  
Except as set forth in Exhibit “B”:




(i)  
Seller is and, has been, in compliance with all applicable terms and
requirements of each Seller Contract which is being assumed by Buyer;




(ii)  
each other Person that has or had any obligation or liability under any Seller
Contract which is being assigned to Buyer is and, has been, in full compliance
with all applicable terms and requirements of such Contract;




(iii)  
no event has occurred or circumstance exists that (with or without notice or
lapse of time) may contravene, conflict with or result in a Breach of, or give
Seller or other Person the right to declare a default or exercise any remedy
under, or to accelerate the maturity or performance of, or payment under, or to
cancel, terminate or modify, any Seller Contract that is being assigned to or
assumed by Buyer;




(iv)  
no event has occurred or circumstance exists under or by virtue of any Contract
that (with or without notice or lapse of time) would cause the creation of any
Encumbrance affecting any of the Assets; and




(v)  
Seller has not given to or received from any other Person, at any time since
January 1, 2001, any notice or other communication (whether oral or written)
regarding any actual, alleged, possible or potential violation or Breach of, or
default under, any Contract which is being assigned to or assumed by Buyer.




e.  
There are no renegotiations of, attempts to renegotiate or outstanding rights to
renegotiate any material amounts paid or payable to Seller under current or
completed Contracts with any Person having the contractual or statutory right to
demand or require such renegotiation and no such Person has made written demand
for such renegotiation.




f.  
Each Contract relating to the sale, design, manufacture or provision of products
or services by Seller has been entered into in the Ordinary Course of Business
of Seller and has been entered into without the commission of any act alone or
in concert with any other Person, or any consideration having been paid or
promised, that is or would be in violation of any Legal Requirement.



3.19 INSURANCE



a.  
Seller has delivered to Buyer:

(i)  
accurate and complete copies of all policies of insurance (and correspondence
relating to coverage thereunder) to which Seller is a party or under which
Seller is covered, a list of which is included in Exhibit 3.19(a); and




(ii)  
(ii) accurate and complete copies of all pending applications by Seller for
policies of insurance.




b.  
Exhibit 3.19(b) describes:




(i)  
any self-insurance arrangement by or affecting Seller, including any reserves
established thereunder;




(ii)  
any Contract or arrangement, other than a policy of insurance, for the transfer
or sharing of any risk to which Seller is a party or which involves the business
of Seller; and




(iii)  
all obligations of Seller to provide insurance coverage to Third Parties (for
example, under Leases or service agreements) and identifies the policy under
which such coverage is provided.




c.  
Except as set forth in Exhibit 3.19(c):




(i)  
all policies of insurance to which Seller is a party or that provide coverage to
Seller:

(A)  
are valid, outstanding and enforceable;




(B)  
are issued by an insurer that is financially sound and reputable;




(C)  
taken together, provide adequate insurance coverage for the Assets and the
operations of Seller for all risks normally insured against by a Person carrying
on the same business or businesses as Seller in the same location; and




(D)  
are sufficient for compliance with all Legal Requirements and Seller Contracts;

(ii)  
Seller has not received (A) any refusal of coverage or any notice that a defense
will be afforded with reservation of rights or (B) any notice of cancellation or
any other indication that any policy of insurance is no longer in full force or
effect or that the issuer of any policy of insurance is not willing or able to
perform its obligations thereunder;




(iii)  
Seller has paid all premiums due, and has otherwise performed all of its
obligations, under each policy of insurance to which it is a party or that
provides coverage to Seller; and




(iv)  
Seller has given notice to the insurer of all claims that may be insured
thereby.



3.20 ENVIRONMENTAL MATTERS


Except as disclosed in Exhibit 3.20:



a.  
Seller is, and at all times has been, in full compliance with, and has not been
and is not in violation of or liable under, any Environmental Law. Neither
Seller nor the Shareholder has any basis to expect, nor has any of them or any
other Person for whose conduct they are or may be held to be responsible
received, any actual or threatened order, notice or other communication from (i)
any Governmental Body or private citizen acting in the public interest or (ii)
the current or prior owner or operator of any Facilities, of any actual or
potential violation or failure to comply with any Environmental Law, or of any
actual or threatened obligation to undertake or bear the cost of any
Environmental, Health and Safety Liabilities with respect to any Facility or
other property or asset (whether real, personal or mixed) in which Seller has or
had an interest, or with respect to any property or Facility at or to which
Hazardous Materials were generated, manufactured, refined, transferred,
imported, used or processed by Seller or any other Person for whose conduct it
is or may be held responsible, or from which Hazardous Materials have been
transported, treated, stored, handled, transferred, disposed, recycled or
received.




b.  
There are no pending or, to the Knowledge of Seller, threatened claims,
Encumbrances, or other restrictions of any nature resulting from any
Environmental, Health and Safety Liabilities or arising under or pursuant to any
Environmental Law with respect to or affecting any Facility or any other
property or asset (whether real, personal or mixed) in which Seller has or had
an interest.




c.  
Neither Seller nor the Shareholder has any Knowledge of or any basis to expect,
nor has any of them, or any other Person for whose conduct they are or may be
held responsible, received, any citation, directive, inquiry, notice, Order,
summons, warning or other communication that relates to Hazardous Activity,
Hazardous Materials, or any alleged, actual, or potential violation or failure
to comply with any Environmental Law, or of any alleged, actual, or potential
obligation to undertake or bear the cost of any Environmental, Health and Safety
Liabilities with respect to any Facility or property or asset (whether real,
personal or mixed) in which Seller has or had an interest, or with respect to
any property or facility to which Hazardous Materials generated, manufactured,
refined, transferred, imported, used or processed by Seller or any other Person
for whose conduct it is or may be held responsible, have been transported,
treated, stored, handled, transferred, disposed, recycled or received.




d.  
Neither Seller nor any other Person for whose conduct it is or may be held
responsible has any Environmental, Health and Safety Liabilities with respect to
any Facility or, to the Knowledge of Seller, with respect to any other property
or asset (whether real, personal or mixed) in which Seller (or any predecessor)
has or had an interest or at any property geologically or hydrologically
adjoining any Facility or any such other property or asset.




e.  
There are no Hazardous Materials present on or in the Environment at any
Facility or, to Seller’s Knowledge, after reasonable investigation, at any
geologically or hydrologically adjoining property, including any Hazardous
Materials contained in barrels, aboveground or underground storage tanks,
landfills, land deposits, dumps, equipment (whether movable or fixed) or other
containers, either temporary or permanent, and deposited or located in land,
water, sumps, or any other part of the Facility or such adjoining property, or
incorporated into any structure therein or thereon. Neither Seller nor any
Person for whose conduct it is or may be held responsible, or to the Knowledge
of Seller, any other Person, has permitted or conducted, or is aware of, any
Hazardous Activity conducted with respect to any Facility or any other property
or assets (whether real, personal or mixed) in which Seller has or had an
interest except in full compliance with all applicable Environmental Laws.




f.  
There has been no Release or, to the Knowledge of Seller, Threat of Release, of
any Hazardous Materials at or from any Facility or at any other location where
any Hazardous Materials were generated, manufactured, refined, transferred,
produced, imported, used, or processed from or by any Facility, or from any
other property or asset (whether real, personal or mixed) in which Seller has or
had an interest, or to the Knowledge of Seller any geologically or
hydrologically adjoining property, whether by Seller or any other Person.




g.  
Seller has delivered to Buyer true and complete copies and results of any
reports, studies, analyses, tests, or monitoring possessed or initiated by
Seller pertaining to Hazardous Materials or Hazardous Activities in, on, or
under the Facilities, or concerning compliance, by Seller or any other Person
for whose conduct it is or may be held responsible, with Environmental Laws.





3.21 EMPLOYEES



a.  
Exhibit “J” contains a complete and accurate list of the following information
for each employee, director, independent contractor, consultant and agent of
Seller, including each employee on leave of absence or layoff status: name; job
title; date of hiring or engagement; current compensation paid or payable and
any change in compensation since; sick and vacation leave that is accrued but
unused; and service credited for purposes of vesting and eligibility to
participate under any Employee Plan, or any other employee or director benefit
plan.




b.  
Exhibit 3.21(b) contains a complete and accurate list of the following
information for each retired employee or director of Seller, or their
dependents, receiving benefits or scheduled to receive benefits in the future:
name; pension benefits; pension option election; retiree medical insurance
coverage; retiree life insurance coverage; and other benefits.




c.  
Exhibit 3.21(c) states the number of employees terminated by Seller and contains
a complete and accurate list of the following information for each employee of
Seller who has been terminated or laid off, or whose hours of work have been
reduced by more than fifty percent (50%) by Seller, in the six (6) months prior
to the date of this Agreement: (i) the date of such termination, layoff or
reduction in hours; and (ii) the reason for such termination, layoff or
reduction in hours.




d.  
Seller has not violated the Worker Adjustment and Retraining Notification Act
(the “WARN Act”) or any similar state or local Legal Requirement. Seller has
terminated no employees during the ninety (90) day period prior to the date of
this Agreement.




e.  
To the Knowledge of Seller, no officer, director, agent, employee, consultant,
or contractor of Seller is bound by any Contract that purports to limit the
ability of such officer, director, agent, employee, consultant, or contractor
(i) to engage in or continue or perform any conduct, activity, duties or
practice relating to the business of Seller or (ii) to assign to Seller or to
any other Person any rights to any invention, improvement, or discovery. No
former or current employee of Seller is a party to, or is otherwise bound by,
any Contract that in any way adversely affected, affects, or will affect the
ability of Seller or Buyer to conduct the business as heretofore carried on by
Seller.



3.22 LABOR DISPUTES; COMPLIANCE



a.  
Seller has complied in all respects with all Legal Requirements relating to
employment practices, terms and conditions of employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits, collective
bargaining, the payment of social security and similar Taxes and occupational
safety and health. Seller is not liable for the payment of any Taxes, fines,
penalties, or other amounts, however designated, for failure to comply with any
of the foregoing Legal Requirements.




b.  
Except as disclosed in Exhibit 3.22(b), (i) Seller has not been, and is not now,
a party to any collective bargaining agreement or other labor contract; (ii)
there has not been, there is not presently pending or existing, and to Seller’s
Knowledge there is not threatened, any strike, slowdown, picketing, work
stoppage or employee grievance process involving Seller; (iii) to Seller’s
Knowledge no event has occurred or circumstance exists that could provide the
basis for any work stoppage or other labor dispute; (iv) there is not pending
or, to Seller’s Knowledge, threatened against or affecting Seller any Proceeding
relating to the alleged violation of any Legal Requirement pertaining to labor
relations or employment matters, including any charge or complaint filed with
the National Labor Relations Board or any comparable Governmental Body, and
there is no organizational activity or other labor dispute against or affecting
Seller or the Facilities; (v) no application or petition for an election of or
for certification of a collective bargaining agent is pending; (vi) no grievance
or arbitration Proceeding exists that might have an adverse effect upon Seller
or the conduct of its business; (vii) there is no lockout of any employees by
Seller, and no such action is contemplated by Seller; and (viii) to Seller’s
Knowledge there has been no charge of discrimination filed against or threatened
against Seller with the Equal Employment Opportunity Commission or similar
Governmental Body.



3.23 INTELLECTUAL PROPERTY ASSETS



a.  
The term “Intellectual Property Assets” means all intellectual property owned or
licensed (as licensor or licensee) by Seller in which Seller has a proprietary
interest, including:




(i)  
Seller’s name, all assumed fictional business names, trade names, registered and
unregistered trademarks, service marks and applications (collectively, “Marks”);




(ii)  
(ii) all patents, patent applications and inventions and discoveries that may be
patentable (collectively, “Patents”);




(iii)  
(iii) all registered and unregistered copyrights in both published works and
unpublished works (collectively, “Copyrights”);




(iv)  
(iv) all rights in mask works;




(v)  
(v) all know-how, trade secrets, confidential or proprietary information,
customer lists, Software, technical information, data, process technology,
plans, drawings and blue prints (collectively, “Trade Secrets”); and




(vi)  
(vi) all rights in internet web sites and internet domain names presently used
by Seller (collectively “Net Names”).




b.  
Exhibit “D” contains a complete and accurate list and summary description,
including any royalties paid or received by Seller, and Seller has delivered to
Buyer accurate and complete copies, of all Seller Contracts relating to the
Intellectual Property Assets, except for any license implied by the sale of a
product and perpetual, paid-up licenses for commonly available Software programs
under which Seller is the licensee. There are no outstanding and, to Seller’s
Knowledge, no threatened disputes or disagreements with respect to any such
Contract.




c.  
Except as set forth in Exhibit “D”, the Intellectual Property Assets are all
those necessary for the operation of Seller’s business as it is currently
conducted. Seller is the owner or licensee of all right, title and interest in
and to each of the Intellectual Property Assets, free and clear of all
Encumbrances, and has the right to use without payment to a Third Party all of
the Intellectual Property Assets, other than in respect of licenses listed in
Exhibit “D”.




d.  
Marks

(i)  
Exhibit “D” contains a complete and accurate list and summary description of all
Marks.




(ii)  
Except as identified in Exhibit “D”, all Marks have been registered with the
United States Patent and Trademark Office, are currently in compliance with all
formal Legal Requirements (including the timely post-registration filing of
affidavits of use and incontestability and renewal applications), are valid and
enforceable and are not subject to any maintenance fees or taxes or actions
falling due within ninety (90) days after the Closing Date.




(iii)  
(iii) No Mark has been or is now involved in any opposition, invalidation or
cancellation Proceeding and, to Seller’s Knowledge, no such action is threatened
with respect to any of the Marks.




(iv)  
To Seller’s Knowledge, there is no potentially interfering trademark or
trademark application of any other Person.




(v)  
No Mark is infringed or, to Seller’s Knowledge, has been challenged or
threatened in any way. None of the Marks used by Seller infringes or is alleged
to infringe any trade name, trademark or service mark of any other Person.




(vi)  
All products and materials containing a Mark bear the proper federal
registration notice where permitted by law.






e.  
Trade Secrets




(i)  
With respect to each Trade Secret, the documentation relating to such Trade
Secret, if any, is current, accurate and sufficient in detail and content to
identify and explain it and to allow its full and proper use without reliance on
the knowledge or memory of any individual.




(ii)  
Seller has taken all reasonable precautions to protect the secrecy,
confidentiality and value of all Trade Secrets (including the enforcement by
Seller of a policy requiring each employee or contractor to execute proprietary
information and confidentiality agreements substantially in Seller’s standard
form, and all current and former employees and contractors of Seller have
executed such an agreement).




(iii)  
Seller has good title to and an absolute right to use the Trade Secrets. The
Trade Secrets are not part of the public knowledge or literature and, to
Seller’s Knowledge, have not been used, divulged or appropriated either for the
benefit of any Person (other than Seller) or to the detriment of Seller. No
Trade Secret is subject to any adverse claim or has been challenged or
threatened in any way or infringes any intellectual property right of any other
Person.




f.  
Net Names




(i)  
Exhibit 3.23(f) contains a complete and accurate list and summary description of
all Net Names.




(ii)  
All Net Names have been registered in the name of Seller and are in compliance
with all formal Legal Requirements.




(iii)  
No Net Name has been or is now involved in any dispute, opposition, invalidation
or cancellation Proceeding and, to Seller’s Knowledge, no such action is
threatened with respect to any Net Name.




(iv)  
(iv) To Seller’s Knowledge, there is no domain name application pending of any
other person which would or would potentially interfere with or infringe any Net
Name.




(v)  
(v) No Net Name is infringed or, to Seller’s Knowledge, has been challenged,
interfered with or threatened in any way. No Net Name infringes, interferes with
or is alleged to interfere with or infringe the trademark, copyright or domain
name of any other Person.



3.24 COMPLIANCE WITH THE FOREIGN CORRUPT PRACTICES ACT AND EXPORT CONTROL AND
ANTIBOYCOTT LAWS



a.  
Seller and its Representatives have not, to obtain or retain business, directly
or indirectly offered, paid or promised to pay, or authorized the payment of,
any money or other thing of value (including any fee, gift, sample, travel
expense or entertainment with a value in excess of one hundred dollars ($100.00)
in the aggregate to any one individual in any year) or any commission payment,
to:




(i)  
any person who is an official, officer, agent, employee or representative of any
Governmental Body or of any existing or prospective customer (whether government
owned or non-government owned);




(ii)  
any political party or official thereof;




(iii)  
any candidate for political or political party office; or




(iv)  
any other individual or entity;



while knowing or having reason to believe that all or any portion of such money
or thing of value would be offered, given, or promised, directly or indirectly,
to any such official, officer, agent, employee, representative, political party,
political party official, candidate, individual, or any entity affiliated with
such customer, political party or official or political office.



b.  
Except as set forth in Exhibit 3.24(b), Seller has made all payments to Third
Parties by check mailed to such Third Parties’ principal place of business or by
wire transfer to a bank located in the same jurisdiction as such party’s
principal place of business.




c.  
Each transaction is properly and accurately recorded on the books and Records of
Seller, and each document upon which entries in Seller’s books and Records are
based is complete and accurate in all respects. Seller maintains a system of
internal accounting controls adequate to insure that Seller maintains no
off-the-books accounts and that Seller’s assets are used only in accordance with
Seller’s management directives.




d.  
Seller has at all times been in compliance with all Legal Requirements relating
to export control and trade embargoes. No product sold or service provided by
Seller during the last five (5) years has been, directly or indirectly, sold to
or performed on behalf of Cuba, Iraq, Iran, Libya or North Korea.




e.  
Except as set forth in Exhibit 3.24(e), Seller has not violated the antiboycott
prohibitions contained in 50 U.S.C. sect. 2401 et seq. or taken any action that
can be penalized under Section 999 of the Code. Except as set forth in Exhibit
3.24(e), during the last five (5) years, Seller has not been a party to, is not
a beneficiary under and has not performed any service or sold any product under
any Seller Contract under which a product has been sold to customers in Bahrain,
Iraq, Jordan, Kuwait, Lebanon, Libya, Oman, Qatar, Saudi Arabia, Sudan, Syria,
United Arab Emirates or the Republic of Yemen.



3.25 RELATIONSHIPS WITH RELATED PERSONS


Except as disclosed in Exhibit 3.25, neither Seller nor the Shareholder nor any
Related Person of any of them has, or has had, any interest in any property
(whether real, personal or mixed and whether tangible or intangible) used in or
pertaining to Seller’s business. Neither Seller, Shareholder nor any Related
Person of any of them owns, or has owned, of record or as a beneficial owner, an
equity interest or any other financial or profit interest in any Person that has
(a) had business dealings or a material financial interest in any transaction
with Seller other than business dealings or transactions disclosed in Exhibit
3.25, each of which has been conducted in the Ordinary Course of Business with
Seller at substantially prevailing market prices and on substantially prevailing
market terms or (b) engaged in competition with Seller with respect to any line
of the products or services of Seller (a “Competing Business”) in any market
presently served by Seller, except for ownership of less than one percent (1%)
of the outstanding capital stock of any Competing Business that is publicly
traded on any recognized exchange or in the over-the-counter market. Except as
set forth in Exhibit 3.25, neither Seller, Shareholder nor any Related Person of
either of them is a party to any Contract with, or has any claim or right
against, Seller.


3.26 BROKERS OR FINDERS


Neither Seller nor any of its Representatives have incurred any obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payments in connection with the sale of Seller’s
business or the Assets or the Contemplated Transactions. Seller and the
Shareholder indemnify Buyer, its Shareholder, directors, officers, employees and
agents from any liability for payment any brokerage or finders’ fees or agents’
commission or other similar payments.


3.27 SECURITIES LAW MATTERS


Seller is acquiring the Secured Subordinated Promissory Notes for its own
account and not with a view to its distribution within the meaning of Section
2(11) of the Securities Act. The Seller hereby understands and acknowledges that
in absence of the registration of these securities on a registration statement
that SEC’s declares to be effective under Rule 5 of the Securities Act that no
interest in these securities may be sold, distributed, assigned, offered or
pledged unless such transaction is exempt from Rule 5.






3.28 SOLVENCY



a.  
Seller is not now insolvent and will not be rendered insolvent by any of the
Contemplated Transactions. As used in this section, “insolvent” means that the
sum of the debts and other probable Liabilities of Seller exceeds the present
fair saleable value of Seller’s assets.




b.  
Immediately after giving effect to the consummation of the Contemplated
Transactions: (i) Seller will be able to pay its Liabilities as they become due
in the usual course of its business; (ii) Seller will not have unreasonably
small capital with which to conduct its present or proposed business; (iii)
Seller will have assets (calculated at fair market value) that exceed its
Liabilities; and (iv) taking into account all pending and threatened litigation,
final judgments against Seller in actions for money damages are not reasonably
anticipated to be rendered at a time when, or in amounts such that, Seller will
be unable to satisfy any such judgments promptly in accordance with their terms
(taking into account the maximum probable amount of such judgments in any such
actions and the earliest reasonable time at which such judgments might be
rendered) as well as all other obligations of Seller. The cash available to
Seller, after taking into account all other anticipated uses of the cash, will
be sufficient to pay all such debts and judgments promptly in accordance with
their terms.



3.29 DISCLOSURE



a.  
No representation or warranty or other statement made by Seller or the
Shareholder in this Agreement, any Exhibit hereto, the certificates delivered
pursuant to Section 2.7(a) or otherwise in connection with the Contemplated
Transactions contains any untrue statement or omits to state a material fact
necessary to make any of them, in light of the circumstances in which it was
made, not misleading.




b.  
Seller does not have Knowledge of any fact, after reasonable investigation, that
has specific application to Seller (other than general economic or industry
conditions) and that may materially adversely affect the assets, business,
prospects, financial condition or results of operations of Seller that has not
been set forth in this Agreement.





SECTION 4  REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Seller and Shareholder as follows:


4.1 ORGANIZATION AND GOOD STANDING


Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, with full corporate power and authority
to conduct its business as it is now conducted.








4.2 AUTHORITY; NO CONFLICT



a.  
This Agreement constitutes the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms. Upon the execution and
delivery by Buyer of the Assignment and Assumption Agreement, the Consulting
Agreement, the Secured Subordinated Promissory Note, the Security Agreement, the
Lease and each other agreement to be executed or delivered by Buyer at losing
(collectively, the “Buyer’s Closing Documents”), each of the Buyer’s Closing
Documents will constitute the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its respective terms. Buyer has the
absolute and unrestricted right, power and authority to execute and deliver this
Agreement and the Buyer’s Closing Documents and to perform its obligations under
this Agreement and the Buyer’s Closing Documents, and such action has been duly
authorized by all necessary corporate action.




b.  
Neither the execution and delivery of this Agreement by Buyer nor the
consummation or performance of any of the Contemplated Transactions by Buyer
will give any Person the right to prevent, delay or otherwise interfere with any
of the Contemplated Transactions pursuant to:



(i) any provision of Buyer’s Governing Documents;


(ii) any resolution adopted by the board of directors or the Shareholder of
Buyer;


(iii) any Legal Requirement or Order to which Buyer may be subject; or


(iv) any Contract to which Buyer is a party or by which Buyer may be bound.


Buyer is not and will not be required to obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.


4.3 CERTAIN PROCEEDINGS


There is no pending Proceeding that has been commenced against Buyer and that
challenges, or may have the effect of preventing, delaying, making illegal or
otherwise interfering with, any of the Contemplated Transactions. To Buyer’s
Knowledge, no such Proceeding has been threatened.




4.4 BROKERS OR FINDERS
Neither Buyer nor any of its Representatives have incurred any obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with the Contemplated
Transactions.




SECTION 5 COVENANTS OF SELLER PRIOR TO CLOSING


5.1 ACCESS AND INVESTIGATION


Between the date of this Agreement and the Closing Date, and upon reasonable
advance notice received from Buyer, Seller shall (and Shareholder shall cause
Seller to) (a) afford Buyer and its Representatives and prospective lenders and
their Representatives (collectively, “Buyer Group”) full and free access, during
regular business hours, to Seller’s personnel, properties (including subsurface
testing), Contracts, Governmental Authorizations, books and Records and other
documents and data, such rights of access to be exercised in a manner that does
not unreasonably interfere with the operations of Seller; (b) furnish Buyer
Group with copies of all such Contracts, Governmental Authorizations, books and
Records and other existing documents and data as Buyer may reasonably request;
(c) furnish Buyer Group with such additional financial, operating and other
relevant data and information as Buyer may reasonably request; and (d) otherwise
cooperate and assist, to the extent reasonably requested by Buyer, with Buyer’s
investigation of the properties, assets and financial condition related to
Seller. In addition, Buyer shall have the right to have the Real Property and
Tangible Personal Property inspected by Buyer Group, at Buyer’s sole cost and
expense, for purposes of determining the physical condition and legal
characteristics of the Real Property and Tangible Personal Property. In the
event subsurface or other destructive testing is recommended by any of Buyer
Group, Buyer shall be permitted to have the same performed. Buyer shall restore
the Real Property as close to its pre-test condition as is reasonably
practicable.


5.2 OPERATION OF THE BUSINESS OF SELLER


Between the date of this Agreement and the Closing, Seller shall (and
Shareholder shall cause Seller to):



a.  
conduct its business only in the Ordinary Course of Business;




b.  
except as otherwise directed by Buyer in writing, and without making any
commitment on Buyer’s behalf, use its Best Efforts to preserve intact its
current business organization, keep available the services of its officers,
employees and agents and maintain its relations and good will with suppliers,
customers, landlords, creditors, employees, agents and others having business
relationships with it;




c.  
confer with Buyer prior to implementing operational decisions of a material
nature, other than in the Ordinary Course of Business;




d.  
otherwise report periodically to Buyer concerning the status of its business,
operations and finances;




e.  
make no material changes in management personnel without prior consultation with
Buyer;




f.  
maintain the Assets in a state of repair and condition that complies with Legal
Requirements and is consistent with the requirements and normal conduct of
Seller’s business;




g.  
keep in full force and effect, without amendment, all material rights relating
to Seller’s business;




h.  
comply with all Legal Requirements and contractual obligations applicable to the
operations of Seller’s business;




i.  
continue in full force and effect the insurance coverage under the policies set
forth in Exhibit 3.19 or substantially equivalent policies;




j.  
except as required to comply with ERISA or to maintain qualification under
Section 401(a) of the Code, not amend, modify or terminate any Employee Plan
without the express written consent of Buyer, and except as required under the
provisions of any Employee Plan, not make any contributions to or with respect
to any Employee Plan without the express written consent of Buyer, provided that
Seller shall contribute that amount of cash to each Employee Plan necessary to
fully fund all of the benefit liabilities of such Employee Plan on a
plan-termination basis as of the Closing Date;




k.  
cooperate with Buyer and assist Buyer in identifying the Governmental
Authorizations required by Buyer to operate the business from and after the
Closing Date and either transferring existing Governmental Authorizations of
Seller to Buyer, where permissible, or obtaining new Governmental Authorizations
for Buyer;




l.  
upon request from time to time, execute and deliver all documents, make all
truthful oaths, testify in any Proceedings and do all other acts that may be
reasonably necessary or desirable in the opinion of Buyer to consummate the
Contemplated Transactions, all without further consideration; and




m.  
maintain all books and Records of Seller relating to Seller’s business in the
Ordinary Course of Business.



5.3 NEGATIVE COVENANT


Except as otherwise expressly permitted herein, between the date of this
Agreement and the Closing Date, Seller shall not, and Shareholder shall not
permit Seller to, without the prior written Consent of Buyer, (a) take any
affirmative action, or fail to take any reasonable action within its control, as
a result of which any of the changes or events listed in Sections 3.13 or 3.17
would be likely to occur; (b) make any modification to any material Contract or
Governmental Authorization, other than in the Ordinary Course of Business; (c)
allow the levels of finished goods, supplies or other materials included in the
Inventories to vary materially from the levels customarily maintained; or (d)
enter into any compromise or settlement of any litigation, proceeding or
governmental investigation relating to the Assets, the business of Seller or the
Assumed Liabilities.




5.4 REQUIRED APPROVALS


As promptly as practicable after the date of this Agreement, Seller shall make
all filings required by Legal Requirements to be made by it in order to
consummate the Contemplated Transactions. Seller and Shareholder also shall
cooperate with Buyer and its Representatives with respect to all filings that
Buyer elects to make or, pursuant to Legal Requirements, shall be required to
make in connection with the Contemplated Transactions. Seller and Shareholder
also shall cooperate with Buyer and its Representatives in obtaining all
Material Consents (including taking all actions requested by Buyer to cause
early termination of any applicable waiting period under the HSR Act).


5.5 NOTIFICATION


Between the date of this Agreement and the Closing, Seller and Shareholder shall
promptly notify Buyer in writing if any of them becomes aware of



(a)  
any fact or condition that causes or constitutes a Breach of any of Seller’s
representations and warranties made as of the date of this Agreement or




(b)  
the occurrence after the date of this Agreement of any fact or condition that
would or be reasonably likely to (except as expressly contemplated by this
Agreement) cause or constitute a Breach of any such representation or warranty
had that representation or warranty been made as of the time of the occurrence
of, or Seller’s or the Shareholder’s discovery of, such fact or condition. Such
delivery shall not affect any rights of Buyer under Section 9.2 and Article 11.
During the same period, Seller and Shareholder also shall promptly notify Buyer
of the occurrence of any Breach of any covenant of Seller or Shareholder in this
Article 5 or of the occurrence of any event that may make the satisfaction of
the conditions in Article 7 impossible or unlikely.



5.6 NO NEGOTIATION


Until such time as this Agreement shall be terminated pursuant to Section 9.1,
neither Seller nor the Shareholder shall directly or indirectly solicit,
initiate, encourage or entertain any inquiries or proposals from, discuss or
negotiate with, provide any nonpublic information to or consider the merits of
any inquiries or proposals from any Person (other than Buyer) relating to any
business combination transaction involving Seller, including the sale by
Shareholder of Seller’s stock, the merger or consolidation of Seller or the sale
of Seller’s business or any of the Assets (other than in the Ordinary Course of
Business). Seller and Shareholder shall notify Buyer of any such inquiry or
proposal within twenty-four (24) hours of receipt or awareness of the same by
Seller or the Shareholder.


5.7 BEST EFFORTS


Seller and Shareholder shall use their Best Efforts to cause the conditions in
Article 7 and Section 8.3 to be satisfied.


5.8 INTERIM FINANCIAL STATEMENTS


Until the Closing Date, Seller shall deliver to Buyer within ten (10) days after
the end of each month a copy of the balance sheet and income statement for such
month prepared in a manner and containing information consistent with Seller’s
current accountant-prepared, unaudited financial statements.


5.9 USE OF NAME


In the event that Seller shall assume from the Buyer an uncollectible account
receivable and then collect such account receivable, Buyer shall cooperate with
Seller to enable it to negotiate for Seller’s benefit a check that may be
payable to “River Hawk Aviation, Inc.” or similar name.


5.10 PAYMENT OF LIABILITIES


Seller shall pay or otherwise satisfy in the Ordinary Course of Business all of
its Liabilities and obligations. Buyer and Seller hereby waive compliance with
the bulk-transfer provisions of the Uniform Commercial Code (or any similar law)
(“Bulk Sales Laws”) in connection with the Contemplated Transactions.


5.11 INCORPORATION OF SELLER


Seller agrees to cooperate in the post Closing incorporation of Seller in the
State of Nevada.




SECTION 6  COVENANTS OF BUYER PRIOR TO CLOSING


6.1 REQUIRED APPROVALS


As promptly as practicable after the date of this Agreement, Buyer shall make,
or cause to be made, all filings required by Legal Requirements to be made by it
to consummate the Contemplated Transactions. Buyer also shall cooperate, and
cause its Related Persons to cooperate, with Seller (a) with respect to all
filings Seller shall be required by Legal Requirements to make and (b) in
obtaining all Consents identified in Exhibit 3.2(c), provided,
however, that Buyer shall not be required to dispose of or make any change to
its business, expend any material funds or incur any other burden in order to
comply with this Section 6.1.


6.2 BEST EFFORTS


Buyer shall use its Best Efforts to cause the conditions in Article 8 and
Section 7.3 to be satisfied.
 
SECTION 7  CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE


Buyer’s obligation to purchase the Assets and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyer, in whole or in part):



(i)  
delivery of the Closing Documents and transfer of Assets;







7.1 ACCURACY OF REPRESENTATIONS



a.  
All of Seller’s and Shareholder’s representations and warranties in this
Agreement (considered collectively), and each of these representations and
warranties (considered individually), shall have been accurate in all material
respects as of the date of this Agreement, and shall be accurate in all material
respects as of the time of the Closing as if then made.




b.  
Each of the representations and warranties in Sections 3.2(a) and 3.4, and each
of the representations and warranties in this Agreement that contains an express
materiality qualification, shall have been accurate in all respects as of the
date of this Agreement, and shall be accurate in all respects as of the time of
the Closing as if then made.



7.2 SELLER’S PERFORMANCE


All of the covenants and obligations that Seller and Shareholder are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), shall have been duly performed and complied with in
all material respects.


7.3 CONSENTS


Each of the Consents identified in Exhibit 7.3 (the “Material Consents”) shall
have been obtained and shall be in full force and effect.

 
7.4 ADDITIONAL DOCUMENTS
 
Seller and Shareholder shall have caused the documents and instruments required
by Section 2.7(a) and the following documents to be delivered (or tendered
subject only to Closing) to Buyer:



a.  
an opinion of _____________, Esquire, dated the Closing Date, in the form of
Exhibit 7.4(a);




b.  
The articles of incorporation and all amendments thereto of Seller, duly
certified as of a recent date by the Secretary of State of the jurisdiction of
Seller’s incorporation (Exhibit 7.4(b));




c.  
If requested by Buyer, any Consents or other instruments that may be required to
permit Buyer’s qualification in each jurisdiction in which Seller is licensed or
qualified to do business as a foreign corporation under the name “River Hawk
Aviation” or any derivative thereof;




d.  
Releases of all Encumbrances on the Assets, other than Permitted Encumbrances;




e.  
Certificates dated as of a date not earlier than the third business day prior to
the Closing as to the good standing of Seller and payment of all applicable
State Taxes by Seller, executed by the appropriate officials of the State of
_Texas and each jurisdiction in which Seller is licensed or qualified to do
business as a foreign corporation as specified in Exhibit 3.1(a); and




f.  
Such other documents as Buyer may reasonably request for the purpose of:




(i)  
evidencing the accuracy of any of Seller’s representations and warranties;




(ii)  
evidencing the performance by Seller or the Shareholder of, or the compliance by
Seller or the Shareholder with, any covenant or obligation required to be
performed or complied with by Seller or such Shareholder;




(iii)  
evidencing the satisfaction of any condition referred to in this Article 7; or




(iv)  
otherwise facilitating the consummation or performance of any of the
Contemplated Transactions.



7.5 NO PROCEEDINGS


Since the date of this Agreement, there shall not have been commenced or
threatened against Buyer, or against any Related Person of Buyer, any Proceeding
(a) involving any challenge to, or seeking Damages or other relief in connection
with, any of the Contemplated Transactions or (b) that may have the effect of
preventing, delaying, making illegal, imposing limitations or conditions on or
otherwise interfering with any of the Contemplated Transactions.


7.6 NO CONFLICT


Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), contravene or conflict with or result in a violation of or cause Buyer or
any Related Person of Buyer to suffer any adverse consequence under (a) any
applicable Legal Requirement or Order or (b) any Legal Requirement or Order that
has been published, introduced or otherwise proposed by or before any
Governmental Body, excluding Bulk Sales Laws.


7.7 GOVERNMENTAL AUTHORIZATIONS


Buyer shall have received such Governmental Authorizations as are necessary or
desirable to allow Buyer to operate the Assets from and after the Closing.


7.8 ENVIRONMENTAL REPORT


Buyer shall have received an environmental site assessment report, with respect
to Seller’s Facilities, if any, which report shall be acceptable in form and
substance to Buyer in its sole discretion.


7.9 WARN ACT NOTICE PERIODS AND EMPLOYEES



a.  
All requisite notice periods under the Warn Act shall have expired.




b.  
Substantially all employees of Seller shall be available for hiring by Buyer, in
its sole discretion, on and as of the Closing Date.

 


SECTION 8  CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE


Seller’s obligation to sell the Assets and to take the other actions required to
be taken by Seller at the Closing is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived by
Seller in whole or in part):



(i)  
deliver of the Purchase Price consistent with the terms of Section 2.3





8.1 ACCURACY OF REPRESENTATIONS


All of Buyer’s representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), shall have been accurate in all material respects as of the date
of this Agreement and shall be accurate in all material respects as of the time
of the Closing as if then made.




8.2 BUYER’S PERFORMANCE
All of the covenants and obligations that Buyer is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), shall have been performed and complied with in all material
respects.


8.3 CONSENTS


Each of the Consents identified in Exhibit 8.3 shall have been obtained and
shall be in full force and effect.


8.4 ADDITIONAL DOCUMENTS
Buyer shall have caused the documents and instruments required by Section 2.7(b)
and the following documents to be delivered (or tendered subject only to
Closing) to Seller and Shareholder:



a.  
an opinion of The Law Offices of Thomas C. Cook, Ltd., dated the Closing Date,
in the form of Exhibit 2.7(b)(vii); and




b.  
such other documents as Seller may reasonably request for the purpose of

(i)  
evidencing the accuracy of any representation or warranty of Buyer,




(ii)  
evidencing the performance by Buyer of, or the compliance by Buyer with, any
covenant or obligation required to be performed or complied with by Buyer or




(iii)  
evidencing the satisfaction of any condition referred to in this Article 8.



8.5 NO INJUNCTION


There shall not be in effect any Legal Requirement or any injunction or other
Order that (a) prohibits the consummation of the Contemplated Transactions and
(b) has been adopted or issued, or has otherwise become effective, since the
date of this Agreement.




SECTION 9  TERMINATION


9.1 TERMINATION EVENTS
 
By fifteen (15) days notice without cure by the deficient party, given prior to
or at the Closing, subject to Section 9.2, this Agreement may be terminated as
follows:



a.  
by Buyer if a material Breach of any provision of this Agreement has been
committed by Seller or Shareholder and such Breach has not been waived by Buyer;




b.  
by Seller if a material Breach of any provision of this Agreement has been
committed by Buyer and such Breach has not been waived by Seller;




c.  
by Buyer if any condition in Article 7 has not been satisfied as of the date
specified for Closing in the first sentence of Section 2.6 or if satisfaction of
such a condition by such date is or becomes impossible (other than through the
failure of Buyer to comply with its obligations under this Agreement), and Buyer
has not waived such condition on or before such date;




d.  
by Seller if any condition in Article 8 has not been satisfied as of the date
specified for Closing in the first sentence of Section 2.6 or if satisfaction of
such a condition by such date is or becomes impossible (other than through the
failure of Seller or the Shareholder to comply with their obligations under this
Agreement), and Seller has not waived such condition on or before such date;




e.  
by mutual consent of Buyer and Seller;




f.  
by Buyer if the Closing has not occurred on or before October 6, 2006, or such
later date as the parties may agree upon, unless the Buyer is in material Breach
of this Agreement; or




g.  
by Seller if the Closing has not occurred on or before October 6, 2006, or such
later date as the parties may agree upon, unless the Seller or Shareholder are
in material Breach of this Agreement.



9.2 EFFECT OF TERMINATION



a.  
Each party’s right of termination under Section 9.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of such
right of termination will not be an election of remedies. If this Agreement is
terminated pursuant to Section 9.1, all obligations of the parties under this
Agreement will terminate, except that the obligations of the parties in this
Section 9.2 and Articles 12 and 13 (except for those in Section 13.5) will
survive, provided, however, that, if this Agreement is terminated because of a
Breach of this Agreement by the nonterminating party or because one or more of
the conditions to the terminating party’s obligations under this Agreement is
not satisfied as a result of the party’s failure to comply with its obligations
under this Agreement, the terminating party’s right to pursue all legal remedies
will survive such termination unimpaired.




b.  
In the event the Agreement shall be terminated by Buyer under Sections 9.1(a) or
9.1(c), the Escrow Deposit, if any, and all interest earned thereon, shall be
returned to Buyer. In this event, all obligations of the Escrow Agent shall
cease.




c.  
In the event the Agreement shall be terminated for any other reason, the Escrow
Deposit, and all interest earned thereon, shall be paid to Seller as liquidated
damages. In this event, all obligations of the Escrow Agent shall cease.



SECTION 10  ADDITIONAL COVENANTS


10.1 EMPLOYEES AND EMPLOYEE BENEFITS

a.  
Information on Active Employees. For the purpose of this Agreement, the term
“Active Employees” shall mean all employees employed on the Closing Date by
Seller for its business who are:




(i)  
bargaining unit employees currently covered by a collective bargaining
agreement; or




(ii)  
employed exclusively in Seller’s business as currently conducted, including
employees on temporary leave of absence, including family medical leave,
military leave, temporary disability or sick leave, but excluding employees on
long-term disability leave.




b.  
Employment of Active Employees by Buyer.




(i)  
Buyer is not obligated to hire any additional Active Employee other than those
listed in Exhibit “J”, but may interview all Active Employees. Buyer will
provide Seller with a list of Active Employees to whom Buyer has made an offer
of employment that has been accepted to be effective on the Closing Date (the
“Hired Active Employees”). Subject to Legal Requirements, Buyer will have
reasonable access to the Facilities and personnel Records (including performance
appraisals, disciplinary actions, grievances and medical Records) of Seller for
the purpose of preparing for and conducting employment interviews with all
Active Employees and will conduct the interviews as expeditiously as possible
prior to the Closing Date. Access will be provided by Seller upon reasonable
prior notice during normal business hours. Effective immediately before the
Closing, Seller will terminate the employment of all of its Hired Active
Employees that are not listed in Exhibit “J”.




(ii)  
Neither Seller nor the Shareholder nor their Related Persons shall solicit the
continued employment of any Active Employee (unless and until Buyer has informed
Seller in writing that the particular Active Employee will not receive any
employment offer from Buyer) or the employment of any Hired Active Employee
after the Closing. Buyer shall inform Seller promptly of the identities of those
Active Employees to whom it will not make employment offers, and Seller shall
assist Buyer in complying with the WARN Act as to those Active Employees.




(iii)  
It is understood and agreed that (A) Buyer’s expressed intention to extend
offers of employment as set forth in this section shall not constitute any
commitment, Contract or understanding (expressed or implied) of any obligation
on the part of Buyer to a post-Closing employment relationship of any fixed term
or duration or upon any terms or conditions other than those that Buyer may
establish pursuant to individual offers of employment, and (B) employment
offered by Buyer is “at will” and may be terminated by Buyer or by an employee
at any time for any reason (subject to any written commitments to the contrary
made by Buyer or an employee and Legal Requirements). Nothing in this Agreement
shall be deemed to prevent or restrict in any way the right of Buyer to
terminate, reassign, promote or demote any of the Hired Active Employees after
the Closing or to change adversely or favorably the title, powers, duties,
responsibilities, functions, locations, salaries, other compensation or terms or
conditions of employment of such employees.




c.  
Salaries and Benefits.




(i)  
Seller shall be responsible for (A) the payment of all wages and other
remuneration due to Active Employees with respect to their services as employees
of Seller through the close of business on the Closing Date, including pro rata
bonus payments and all vacation pay earned prior to the Closing Date; (B) the
payment of any termination or severance payments and the provision of health
plan continuation coverage in accordance with the requirements of COBRA and
Sections 601 through 608 of ERISA; and (C) any and all payments to employees
required under the WARN Act.




(ii)  
Seller shall be liable for any claims made or incurred by Active Employees and
their beneficiaries through the Closing Date under the Employee Plans. For
purposes of the immediately preceding sentence, a charge will be deemed
incurred, in the case of hospital, medical or dental benefits, when the services
that are the subject of the charge are performed and, in the case of other
benefits (such as disability or life insurance), when an event has occurred or
when a condition has been diagnosed that entitles the employee to the benefit.




d.  
Seller’s Retirement Plans. All Hired Active Employees who are participants in
Seller’s retirement plans shall retain their accrued benefits, if any, under
Seller’s retirement plans as of the Closing Date, and Seller (or Seller’s
retirement plans) shall retain sole liability for the payment of such benefits
as and when such Hired Active Employees become eligible thereforee under such
plans. All Hired Active Employees shall become fully vested in their accrued
benefits under Seller’s retirement plans as of the Closing Date, and Seller will
so amend such plans if necessary to achieve this result. Seller shall cause the
assets of each Employee Plan to equal or exceed the benefit liabilities of such
Employee Plan on a plan-termination basis as of the Closing.




e.  
No Transfer of Assets. Neither Seller nor Shareholder nor their respective
Related Persons will make any transfer of pension or other employee benefit plan
assets to Buyer.






f.  
General Employee Provisions.




(i)  
Seller and Buyer shall give any notices required by Legal Requirements and take
whatever other actions with respect to the plans, programs and policies
described in this Section 10.1 as may be necessary to carry out the arrangements
described in this Section 10.1.




(ii)  
Seller and Buyer shall provide each other with such plan documents and summary
plan descriptions, employee data or other information as may be reasonably
required to carry out the arrangements described in this Section 10.1.




(iii)  
If any of the arrangements described in this Section 10.1 are determined by the
IRS or other Governmental Body to be prohibited by law, Seller and Buyer shall
modify such arrangements to as closely as possible reflect their expressed
intent and retain the allocation of economic benefits and burdens to the parties
contemplated herein in a manner that is not prohibited by law.




(iv)  
Seller shall provide Buyer with completed I-9 forms and attachments with respect
to all Hired Active Employees, except for such employees as Seller certifies in
writing to Buyer are exempt from such requirement.




(v)  
Buyer shall not have any responsibility, liability or obligation, whether to
Active Employees, former employees, their beneficiaries or to any other Person,
with respect to any employee benefit plans, practices, programs or arrangements
(including the establishment, operation or termination thereof and the
notification and provision of COBRA coverage extension) maintained by Seller.



10.2 PAYMENT OF ALL TAXES RESULTING FROM SALE OF ASSETS BY SELLER


Seller shall pay in a timely manner all Taxes resulting from or payable in
connection with the sale of the Assets pursuant to this Agreement, regardless of
the Person on whom such Taxes are imposed by Legal Requirements, except that
Buyer shall pay one-half of all sales taxes imposed on the transfer of the
Assets.


10.3 PAYMENT OF OTHER RETAINED LIABILITIES


In addition to payment of Taxes pursuant to Section 10.2, Seller shall pay, or
make adequate provision for the payment, in full all of the Retained Liabilities
and other Liabilities of Seller under this Agreement. If any such Liabilities
are not so paid or provided for, or if Buyer reasonably determines that failure
to make any payments will impair Buyer’s use or enjoyment of the Assets or
conduct of the business previously conducted by Seller with the Assets, Buyer
may, at any time after the Closing Date, elect to make all such payments
directly (but shall have no obligation to do so) and set off and deduct the full
amount of all such payments from the first maturing installments of the unpaid
principal balance of the Secured Subordinated Promissory Notes pursuant to
Section 11.8. Buyer shall receive full credit under the Secured Subordinated
Promissory Notes and this Agreement for all payments so made.


10.4 REMOVING EXCLUDED ASSETS


On or before the Closing Date, Seller shall remove all Excluded Assets from all
Facilities and other Real Property to be occupied by Buyer. Such removal shall
be done in such manner as to avoid any damage to the Facilities and other
properties to be occupied by Buyer and any disruption of the business operations
to be conducted by Buyer after the Closing. Any damage to the Assets or to the
Facilities resulting from such removal shall be paid by Seller at the Closing.
Should Seller fail to remove the Excluded Assets as required by this Section,
Buyer shall have the right, but not the obligation, (a) to remove the Excluded
Assets at Seller’s sole cost and expense; (b) to store the Excluded Assets and
to charge Seller all storage costs associated
therewith; (c) to treat the Excluded Assets as unclaimed and to proceed to
dispose of the same under the laws governing unclaimed property; or (d) to
exercise any other right or remedy conferred by this Agreement or otherwise
available at law or in equity. Seller shall promptly reimburse Buyer for all
costs and expenses incurred by Buyer in connection with any Excluded Assets not
removed by Seller on or before the Closing Date.


10.5 REPORTS AND RETURNS


Seller shall promptly after the Closing prepare and file all reports and returns
required by Legal Requirements relating to the business of Seller as conducted
using the Assets, to and including the Closing.


10.6 ASSISTANCE IN PROCEEDINGS


Seller will cooperate with Buyer and its counsel in the contest or defense of,
and make available its personnel and provide any testimony and access to its
books and Records in connection with, any Proceeding involving or relating to
(a) any Contemplated Transaction or (b) any action, activity, circumstance,
condition, conduct, event, fact, failure to act, incident, occurrence, plan,
practice, situation, status or transaction on or before the Closing Date
involving Seller or its business or the Shareholder.


10.7 NONCOMPETITION, NONSOLICITATION AND NONDISPARAGEMENT



a.  
Noncompetition. For a period of two (2) years after the Closing Date, neither
Seller nor Shareholder shall, anywhere in the United States, directly or
indirectly invest in, own, manage, operate, finance, control, advise, render
services to or guarantee the obligations of any Person engaged in or planning to
become engaged in the Business of the Seller (“Competing Business”), provided,
however, that Seller may purchase or otherwise acquire up to (but not more than)
five percent (5%) of any class of the securities of any Person (but may not
otherwise participate in the activities of such Person) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Exchange Act.




b.  
Nonsolicitation. For a period of two (2) years after the Closing Date, neither
Seller nor Shareholder shall, directly or indirectly:




(i)  
solicit the business of any Person who is a customer of Buyer;




(ii)  
cause, induce or attempt to cause or induce any customer, supplier, licensee,
licensor, franchisee, employee, consultant or other business relation of Buyer
to cease doing business with Buyer, to deal with any competitor of Buyer or in
any way interfere with its relationship with Buyer;




(iii)  
cause, induce or attempt to cause or induce any customer, supplier, licensee,
licensor, franchisee, employee, consultant or other business relation of Seller
on the Closing Date or within the year preceding the Closing Date to cease doing
business with Buyer, to deal with any competitor of Buyer or in any way
interfere with its relationship with Buyer; or




(iv)  
hire, retain or attempt to hire or retain any employee or independent contractor
of Buyer or in any way interfere with the relationship between Buyer and any of
its employees or independent contractors.



 

c.  
Nondisparagement. After the Closing Date, neither Seller nor Shareholder shall
disparage Buyer or any of Buyer’s shareholders, directors, officers, employees
or agents.




d.  
Modification of Covenant. If a final judgment of a court or tribunal of
competent jurisdiction determines that any term or provision contained in
Section 10.7(a) through (c) is invalid or unenforceable, then the parties agree
that the court or tribunal will have the power to reduce the scope, duration or
geographic area of the term or provision, to delete specific words or phrases or
to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. This Section 10.7
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed. This Section 10.7 is reasonable and necessary to
protect and preserve Buyer’s legitimate business interests and the value of the
Assets and to prevent any unfair advantage conferred on Seller.



10.8 CUSTOMER AND OTHER BUSINESS RELATIONSHIPS


After the Closing, Seller and Shareholder will cooperate with Buyer in its
efforts to continue and maintain for the benefit of Buyer those business
relationships of Seller existing prior to the Closing and relating to the
business to be operated by Buyer after the Closing, including relationships with
lessors, employees, regulatory authorities, licensors, customers, suppliers and
others, and Seller will satisfy the Retained Liabilities in a manner that is not
detrimental to any of such relationships. Seller and Shareholder will refer to
Buyer all inquiries relating to such business. Neither Seller nor any of its
officers, employees, agents or the Shareholder shall take any action that would
tend to diminish the value of the Assets after the Closing or that would
interfere with the business of Buyer to be engaged in after the Closing,
including disparaging the name or business of Buyer.


10.9 RETENTION OF AND ACCESS TO RECORDS


After the Closing Date, Buyer shall retain for a period consistent with Buyer’s
record-retention policies and practices those Records of Seller delivered to
Buyer. Buyer also shall provide Seller and Shareholder and their Representatives
reasonable access thereto, during normal business hours and on at least three
days’ prior written notice, to enable them to prepare financial statements or
tax returns or deal with tax audits. After the Closing Date, Seller shall
provide Buyer and its Representatives reasonable access to Records that are
Excluded Assets, during normal business hours and on at least three days’ prior
written notice, for any reasonable business purpose specified by Buyer in such
notice.


10.10 FURTHER ASSURANCES


Subject to the proviso in Section 6.1, the parties shall cooperate reasonably
with each other and with their respective Representatives in connection with any
steps required to be taken as part of their respective obligations under this
Agreement, and shall (a) furnish upon request to each other such further
information; (b) execute and deliver to each other such other documents; and (c)
do such other acts and things, all as the other party may reasonably request for
the purpose of carrying out the intent of this Agreement and the Contemplated
Transactions.




SECTION 11  INDEMNIFICATION; REMEDIES


11.1 SURVIVAL


All representations, warranties, covenants and obligations in this Agreement,
the certificates delivered pursuant to Section 2.7 and any other certificate or
document delivered pursuant to this Agreement shall survive the Closing and the
consummation of the Contemplated Transactions, subject to Section 11.7. The
right to indemnification, reimbursement or other remedy based upon such
representations, warranties, covenants and obligations shall not be affected by
any investigation (including any environmental investigation or assessment)
conducted with respect to, or any Knowledge acquired (or capable of being
acquired) at any time, whether before or after the execution and delivery of
this Agreement or the Closing Date, with respect to the accuracy or inaccuracy
of or compliance with any such representation, warranty, covenant or obligation.
The waiver of any condition based upon the accuracy of any representation or
warranty, or on the performance of or compliance with any covenant or
obligation, will not affect the right to indemnification, reimbursement or other
remedy based upon such representations, warranties, covenants and obligations.




11.2 INDEMNIFICATION AND REIMBURSEMENT BY SELLER AND SHAREHOLDER


Seller and each Shareholder, jointly and severally, will indemnify and hold
harmless Buyer, and its Representatives, shareholders, subsidiaries and Related
Persons (collectively, the “Buyer Indemnified Persons”), and will reimburse the
Buyer Indemnified Persons for any loss, liability, claim, damage, expense
(including costs of investigation and defense and reasonable attorneys’ fees and
expenses) or diminution of value, whether or not involving a Third-Party Claim
(collectively, “Damages”), arising from or in connection with:



a.  
any Breach of any representation or warranty made by Seller or the Shareholder
in (i) this Agreement (ii) the certificates delivered pursuant to Section 2.7
(for this purpose, each such certificate will be deemed to have stated that
Seller’s and the Shareholder’s representations and warranties in this Agreement
fulfill the requirements of Section 7.1 as of the Closing Date as if made on the
Closing Date), (iii) any transfer instrument or (iv) any other certificate,
document, writing or instrument delivered by Seller or the Shareholder pursuant
to this Agreement;




b.  
any Breach of any covenant or obligation of Seller or the Shareholder in this
Agreement or in any other certificate, document, writing or instrument delivered
by Seller or the Shareholder pursuant to this Agreement;




c.  
any Liability arising out of the ownership or operation of the Assets prior to
the Closing other than the Assumed Liabilities;




d.  
any brokerage or finder’s fees or commissions or similar payments based upon any
agreement or understanding made, or alleged to have been made, by any Person
with Seller or the Shareholder (or any Person acting on their behalf) in
connection with any of the Contemplated Transactions;




e.  
any product or component thereof manufactured by or shipped, or any services
provided by, Seller, in whole or in part, prior to the Closing Date;




f.  
any noncompliance with any Bulk Sales Laws or fraudulent transfer law in respect
of the Contemplated Transactions;




g.  
any liability under the WARN Act or any similar state or local Legal Requirement
that may result from an “Employment Loss”, as defined by 29 U.S.C. sect.
2101(a)(6), caused by any action of Seller prior to the Closing or by Buyer’s
decision not to hire previous employees of Seller;




h.  
any Employee Plan established or maintained by Seller; or




i.  
any Retained Liabilities.







11.3 INDEMNIFICATION AND REIMBURSEMENT BY SELLER-- ENVIRONMENTAL MATTERS


In addition to the other indemnification provisions in this Article 11, Seller
and each Shareholder, jointly and severally, will indemnify and hold harmless
Buyer and the other Buyer Indemnified Persons, and will reimburse Buyer and the
other Buyer Indemnified Persons, for any Damages (including costs of cleanup,
containment or other remediation) arising from or in connection with:



a.  
any Environmental, Health and Safety Liabilities arising out of or relating to:
(i) the ownership or operation by any Person at any time on or prior to the
Closing Date of any of the Facilities, Assets or the business of Seller, or (ii)
any Hazardous Materials or other contaminants that were present on the
Facilities or Assets at any time on or prior to the Closing Date; or




b.  
any bodily injury (including illness, disability and death, regardless of when
any such bodily injury occurred, was incurred or manifested itself), personal
injury, property damage (including trespass, nuisance, wrongful eviction and
deprivation of the use of real property) or other damage of or to any Person or
any Assets in any way arising from or allegedly arising from any Hazardous
Activity conducted by any Person with respect to the business of Seller or the
Assets prior to the Closing Date or from any Hazardous Material that was (i)
present or suspected to be present on or before the Closing Date on or at the
Facilities (or present or suspected to be present on any other property, if such
Hazardous Material emanated or allegedly emanated from any Facility and was
present or suspected to be present on any Facility, on or prior to the Closing
Date) or (ii) Released or allegedly Released by any Person on or at any
Facilities or Assets at any time on or prior to the Closing Date. Buyer will be
entitled to control any Remedial Action, any Proceeding relating to an
Environmental Claim and, except as provided in the following sentence, any other
Proceeding with respect to which indemnity may be sought under this Section
11.3. The procedure described in Section 11.9 will apply to any claim solely for
monetary damages relating to a matter covered by this Section 11.3.



11.4 INDEMNIFICATION AND REIMBURSEMENT BY BUYER


Buyer will indemnify and hold harmless Seller, and will reimburse Seller, for
any Damages arising from or in connection with:



a.  
any Breach of any representation or warranty made by Buyer in this Agreement or
in any certificate, document, writing or instrument delivered by Buyer pursuant
to this Agreement;




b.  
any Breach of any covenant or obligation of Buyer in this Agreement or in any
other certificate, document, writing or instrument delivered by Buyer pursuant
to this Agreement;




c.  
any claim by any Person for brokerage or finder’s fees or commissions or similar
payments based upon any agreement or understanding alleged to have been made by
such Person with Buyer (or any Person acting on Buyer’s behalf) in connection
with any of the Contemplated Transactions;




d.  
any Assumed Liabilities; or




e.  
any liability arising out of the ownership or operation of the Assets after the
Closing, other than the Retained Liabilities.



11.5 LIMITATIONS ON AMOUNT-- SELLER AND SHAREHOLDER


Seller and Shareholder shall have no liability (for indemnification or
otherwise) with respect to claims under Section 11.2(a) until the total of all
Damages with respect to such matters exceeds twenty-five thousand dollars
($25,000). Total damages shall not exceed the Purchase Price. However, this
Section 11.5 will not apply to claims under Section 11.2(c) through (i) or to
matters arising in respect of Sections 3.14, 3.20, 3.29, or to any Breach of any
of Seller’s and Shareholder’s representations and warranties of which the Seller
had Knowledge, after reasonable investigation, at any time prior to the date on
which such representation and warranty is made or any intentional Breach by
Seller or the Shareholder of any covenant or obligation,
and Seller and the Shareholder will be jointly and severally liable for all
Damages with respect to such Breaches.


11.6 LIMITATIONS ON AMOUNT-- BUYER


Buyer will have no liability (for indemnification or otherwise) with respect to
claims under Section 11.4(a) until the total of all Damages with respect to such
matters exceeds twenty-five thousand dollars ($25,000). However, this Section
11.6 will not apply to claims under Section 11.4(c), 11.4(d), 11.4(e) or matters
arising in respect of Section 4.4 or to any Breach of any of Buyer’s
representations and warranties of which Buyer had Knowledge at any time prior to
the date on which such representation and warranty is made or any intentional
Breach by Buyer of any covenant or obligation, and Buyer will be liable for all
Damages with respect to such Breaches.


11.7 TIME LIMITATIONS



(a)  
If the Closing occurs, Seller and Shareholder will have liability (for
indemnification or otherwise) with respect to any Breach of (i) a covenant or
obligation to be performed or complied with prior to the Closing Date (other
than those in Sections 2.1 and 2.4(b) and Articles 10 and 12, as to which a
claim may be made at any time) or (ii) a representation or warranty, only if
Buyer notifies Seller or Shareholder on or before October 6, 2009 of a claim
specifying the factual basis of the claim in reasonable detail to the extent
then known by Buyer.




(b)  
If the Closing occurs, Buyer will have liability (for indemnification or
otherwise) with respect to any Breach of (i) a covenant or obligation to be
performed or complied with prior to the Closing Date (other than those in
Article 12, as to which a claim may be made at any time) or (ii) a
representation or warranty, only if Seller or Shareholder notify Buyer on or
before October 6, 2009 of a claim specifying the factual basis of the claim in
reasonable detail to the extent then known by Seller or the Shareholder.





11.8 RIGHT OF SETOFF


Upon notice to Seller specifying in reasonable detail the basis therefore, Buyer
may propose to set off any amount to which it may be entitled under this Article
11 against amounts otherwise payable under the Secured Subordinated Promissory.
Any amount so proposed shall be deposited by Buyer into an escrow account
maintained by its attorney until such claim is agreed to by the parties or
otherwise finally determined. The proposal to exercise such right of setoff by
Buyer in good faith, whether or not ultimately determined to be justified, will
not constitute an event of default under the Secured Subordinated Promissory
Notes or any instrument securing the Secured Subordinated Promissory Notes.
Neither the exercise of nor the failure to exercise such right of setoff or to
give a notice of a claim will constitute an election of remedies or limit Buyer
in any manner in the enforcement of any other remedies that may be available to
it.


11.9 THIRD-PARTY CLAIMS



a.  
Promptly after receipt by a Person entitled to indemnity under Section 11.2,
11.3 (to the extent provided in the last sentence of Section 11.3) or 11.4 (an
“Indemnified Person”) of notice of the assertion of a Third-Party Claim against
it, such Indemnified Person shall give notice to the Person obligated to
indemnify under such Section (an “Indemnifying Person”) of the assertion of such
Third-Party Claim, provided that the failure to notify the Indemnifying Person
will not relieve the Indemnifying Person of any liability that it may have to
any Indemnified Person, except to the extent that the Indemnifying Person
demonstrates that the defense of such Third-Party Claim is prejudiced by the
Indemnified Person’s failure to give such notice.




b.  
If an Indemnified Person gives notice to the Indemnifying Person pursuant to
Section 11.9(a) of the assertion of a Third-Party Claim, the Indemnifying Person
shall be entitled to participate in the defense of such Third-Party Claim and,
to the extent that it wishes (unless (i) the Indemnifying Person is also a
Person against whom the Third-Party Claim is made and the Indemnified Person
determines in good faith that joint representation would be inappropriate or
(ii) the Indemnifying Person fails to provide reasonable assurance to the
Indemnified Person of its financial capacity to defend such Third-Party Claim
and provide indemnification with respect to such Third-Party Claim), to assume
the defense of such Third-Party Claim with counsel satisfactory to the
Indemnified Person. After notice from the Indemnifying Person to the Indemnified
Person of its election to assume the defense of such Third-Party Claim, the
Indemnifying Person shall not, so long as it diligently conducts such defense,
be liable to the Indemnified Person under this Article 11 for any fees of other
counsel or any other expenses with respect to the defense of such Third-Party
Claim, in each case subsequently incurred by the Indemnified Person in
connection with the defense of such Third-Party Claim, other than reasonable
costs of investigation. If the Indemnifying Person assumes the defense of a
Third-Party Claim, (i) such assumption will conclusively establish for purposes
of this Agreement that the claims made in that Third-Party Claim are within the
scope of and subject to indemnification, and (ii) no compromise or settlement of
such Third-Party Claims may be effected by the Indemnifying Person without the
Indemnified Person’s Consent unless (A) there is no finding or admission of any
violation of Legal Requirement or any violation of the rights of any Person; (B)
the sole relief provided is monetary damages that are paid in full by the
Indemnifying Person; and (C) the Indemnified Person shall have no liability with
respect to any compromise or settlement of such Third-Party Claims effected
without its Consent. If notice is given to an Indemnifying Person of the
assertion of any Third-Party Claim and the Indemnifying Person does not, within
ten (10) days after the Indemnified Person’s notice is given, give notice to the
Indemnified Person of its election to assume the defense of such Third-Party
Claim, the Indemnifying Person will be bound by any determination made in such
Third-Party Claim or any compromise or settlement effected by the Indemnified
Person.




c.  
Notwithstanding the foregoing, if an Indemnified Person determines in good faith
that there is a reasonable probability that a Third-Party Claim may adversely
affect it or its Related Persons other than as a result of monetary damages for
which it would be entitled to indemnification under this Agreement, the
Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise or settle such Third-Party Claim, but the
Indemnifying Person will not be bound by any determination of any Third-Party
Claim so defended for the purposes of this Agreement or any compromise or
settlement effected without its Consent (which may not be unreasonably
withheld).






d.  
Notwithstanding the provisions of Section 13.4, Seller and each Shareholder
hereby consent to the nonexclusive jurisdiction of any court in which a
Proceeding in respect of a Third-Party Claim is brought against any Buyer
Indemnified Person for purposes of any claim that a Buyer Indemnified Person may
have under this Agreement with respect to such Proceeding or the matters alleged
therein and agree that process may be served on Seller and Shareholder with
respect to such a claim anywhere in the world.




e.  
With respect to any Third-Party Claim subject to indemnification under this
Article 11: (i) both the Indemnified Person and the Indemnifying Person, as the
case may be, shall keep the other Person fully informed of the status of such
Third-Party Claim and any related Proceedings at all stages thereof where such
Person is not represented by its own counsel, and (ii) the parties agree (each
at its own expense) to render to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any Third-Party Claim.




f.  
With respect to any Third-Party Claim subject to indemnification under this
Article 11, the parties agree to cooperate in such a manner as to preserve in
full (to the extent possible) the confidentiality of all Confidential
Information and the attorney-client and work-product privileges. In connection
therewith, each party agrees that: (i) it will use its Best Efforts, in respect
of any Third-Party Claim in which it has assumed or participated in the defense,
to avoid production of Confidential Information (consistent with applicable law
and rules of procedure), and (ii) all communications between any party hereto
and counsel responsible for or participating in the defense of any Third-Party
Claim shall, to the extent possible, be made so as to preserve any applicable
attorney-client or work-product privilege.



11.10 OTHER CLAIMS


A claim for indemnification for any matter not involving a Third-Party Claim may
be asserted by notice to the party from whom indemnification is sought and shall
be paid promptly after such notice.




SECTION 12  CONFIDENTIALITY


12.1 DEFINITION OF CONFIDENTIAL INFORMATION



a.  
As used in this Article 12, the term “Confidential Information” includes any and
all of the following information of Seller, Buyer or Shareholder that has been
or may hereafter be disclosed in any form, whether in writing, orally,
electronically or otherwise, or otherwise made available by observation,
inspection or otherwise by either party (Buyer on the one hand or Seller and
Shareholder, collectively, on the other hand) or its Representatives
(collectively, a “Disclosing Party”) to the other party or its Representatives
(collectively, a “Receiving Party”):




(i)  
all information that is a trade secret under applicable trade secret or other
law;




(ii)  
all information concerning product specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, past, current and planned research and
development, current and planned manufacturing or distribution methods and
processes, customer lists, current and anticipated customer requirements, price
lists, market studies, business plans, computer hardware, Software and computer
software and database technologies, systems, structures and architectures;




(iii)  
all information concerning the business and affairs of the Disclosing Party
(which includes historical and current financial statements, financial
projections and budgets, tax returns and accountants’ materials, historical,
current and projected sales, capital spending budgets and plans, business plans,
strategic plans, marketing and advertising plans, publications, client and
customer lists and files, contracts, the names and backgrounds of key personnel
and personnel training techniques and materials, however documented), and all
information obtained from review of the Disclosing Party’s documents or property
or discussions with the Disclosing Party regardless of the form of the
communication; and




(iv)  
all notes, analyses, compilations, studies, summaries and other material
prepared by the Disclosing Party to the extent containing or based, in whole or
in part, upon any information included in the foregoing.




b.  
Any trade secrets of a Disclosing Party shall also be entitled to all of the
protections and benefits under applicable trade secret law and any other
applicable law. If any information that a Disclosing Party deems to be a trade
secret is found by a court of competent jurisdiction not to be a trade secret
for purposes of this Article 12, such information shall still be considered
Confidential Information of that Disclosing Party for purposes of this Article
12 to the extent included within the definition. In the case of trade secrets,
each of Buyer, Seller and Shareholder hereby waives any requirement that the
other party submit proof of the economic value of any trade secret or post a
bond or other security.



12.2 RESTRICTED USE OF CONFIDENTIAL INFORMATION



a.  
Each Receiving Party acknowledges the confidential and proprietary nature of the
Confidential Information of the Disclosing Party and agrees that such
Confidential Information (i) shall be kept confidential by the Receiving Party;
(ii) shall not be used for any reason or purpose other than to evaluate and
consummate the Contemplated Transactions; and (iii) without limiting the
foregoing, shall not be disclosed by the Receiving Party to any Person, except
in each case as otherwise expressly permitted by the terms of this Agreement or
with the prior written consent of an authorized representative of Seller with
respect to Confidential Information of Seller or Shareholder (each, a “Seller
Contact”) or an authorized representative of Buyer with respect to Confidential
Information of Buyer (each, a “Buyer Contact”). Each of Buyer and Seller and
Shareholder shall disclose the Confidential Information of the other party only
to its Representatives who require such material for the purpose of evaluating
the Contemplated Transactions and are informed by Buyer, Seller or Shareholder,
as the case may be, of the obligations of this Article 12 with respect to such
information. Each of Buyer, Seller and Shareholder shall (iv) enforce the terms
of this Article 12 as to its respective Representatives; (v) take such action to
the extent necessary to cause its Representatives to comply with the terms and
conditions of this Article 12; and (vi) be responsible and liable for any breach
of the provisions of this Article 12 by it or its Representatives.




b.  
Unless and until this Agreement is terminated, Seller and each Shareholder shall
maintain as confidential any Confidential Information (including for this
purpose any information of Seller or Shareholder of the type referred to in
Sections 12.1(a)(i), (ii) and (iii), whether or not disclosed to Buyer) of the
Seller or Shareholder relating to any of the Assets or the Assumed Liabilities.
Notwithstanding the preceding sentence, Seller may use any Confidential
Information of Seller before the Closing in the Ordinary Course of Business in
connection with the transactions permitted by Section 5.2.




c.  
From and after the Closing, the provisions of Section 12.2(a) above shall not
apply to or restrict in any manner Buyer’s use of any Confidential Information
of the Seller or Shareholder relating to any of the Assets or the Assumed
Liabilities.



12.3 EXCEPTIONS


Sections 12.2(a) and (b) do not apply to that part of the Confidential
Information of a Disclosing Party that a Receiving Party demonstrates (a) was,
is or becomes generally available to the public other than as a result of a
breach of this Article 12 or the Confidentiality Agreement by the Receiving
Party or its Representatives; (b) was or is developed by the Receiving Party
independently of and without reference to any Confidential Information of the
Disclosing Party; or (c) was, is or becomes available to the Receiving Party on
a nonconfidential basis from a Third Party not bound by a confidentiality
agreement or any legal, fiduciary or other obligation restricting disclosure.
Neither Seller nor the Shareholder shall disclose any Confidential Information
of Seller or Shareholder relating to any of the Assets or the Assumed
Liabilities in reliance on the exceptions in clauses (b) or (c) above.


12.4 LEGAL PROCEEDINGS


If a Receiving Party becomes compelled in any Proceeding or is requested by a
Governmental Body having regulatory jurisdiction over the Contemplated
Transactions to make any disclosure that is prohibited or otherwise constrained
by this Article 12, that Receiving Party shall provide the Disclosing Party with
prompt notice of such compulsion or request so that it may seek an appropriate
protective order or other appropriate remedy or waive compliance with the
provisions of this Article 12. In the absence of a protective order or other
remedy, the Receiving Party may disclose that portion (and only that portion) of
the Confidential Information of the Disclosing Party that, based upon advice of
the Receiving Party’s counsel, the Receiving Party is legally compelled to
disclose or that has been requested by such Governmental Body, provided,
however, that the Receiving Party shall use reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded by any Person to
whom any Confidential Information is so disclosed. The provisions of this
Section 12.4 do not apply to any Proceedings between the parties to this
Agreement.


12.5 RETURN OR DESTRUCTION OF CONFIDENTIAL INFORMATION


If this Agreement is terminated, each Receiving Party shall (a) destroy all
Confidential Information of the Disclosing Party prepared or generated by the
Receiving Party without retaining a copy of any such material; (b) promptly
deliver to the Disclosing Party all other Confidential Information of the
Disclosing Party, together with all copies thereof, in the possession, custody
or control of the Receiving Party or, alternatively, with the written consent
of a Seller Contact or a Buyer Contact (whichever represents the Disclosing
Party) destroy all such Confidential Information; and (c) certify all such
destruction in writing to the Disclosing Party, provided, however, that the
Receiving Party may retain a list that contains general descriptions of the
information it has returned or destroyed to facilitate the resolution of any
controversies after the Disclosing Party’s Confidential Information is returned.


12.6 ATTORNEY-CLIENT PRIVILEGE


The Disclosing Party is not waiving, and will not be deemed to have waived or
diminished, any of its attorney work product protections, attorney-client
privileges or similar protections and privileges as a result of disclosing its
Confidential Information (including Confidential Information related to pending
or threatened litigation) to the Receiving Party, regardless of whether the
Disclosing Party has asserted, or is or may be entitled to assert, such
privileges and protections. The parties (a) share a common legal and commercial
interest in all of the Disclosing Party’s Confidential Information that is
subject to such privileges and protections; (b) are or may become joint
defendants in Proceedings to which the Disclosing Party’s Confidential
Information covered by such protections and privileges relates; (c) intend that
such privileges and protections remain intact should either party become subject
to any actual or threatened Proceeding to which the Disclosing Party’s
Confidential Information covered by such protections and privileges relates; and
(d) intend that after the Closing the Receiving Party shall have the right to
assert such protections and privileges. No Receiving Party shall admit, claim or
contend, in Proceedings involving either party or otherwise, that any Disclosing
Party waived any of its attorney work-product protections, attorney-client
privileges or similar protections and privileges with respect to any
information, documents or other material not disclosed to a Receiving Party due
to the Disclosing Party disclosing its Confidential Information (including
Confidential Information related to pending or threatened litigation) to the
Receiving Party.




SECTION 13  GENERAL PROVISIONS


13.1 EXPENSES


Except as otherwise provided in this Agreement, each party to this Agreement
will bear its respective fees and expenses incurred in connection with the
preparation, negotiation, execution and performance of this Agreement and the
Contemplated Transactions, including all fees and expense of its
Representatives. If this Agreement is terminated, the obligation of each party
to pay its own fees and expenses will be subject to any rights of such party
arising from a Breach of this Agreement by another party.


13.2 PUBLIC ANNOUNCEMENTS AND DISCLOSURES


Any public announcement, press release or similar publicity with respect to this
Agreement or the Contemplated Transactions will be issued, if at all, at such
time and in such manner as Buyer determines. Except with the prior consent of
Buyer or as permitted by this Agreement, neither Seller, Shareholder nor any of
their Representatives shall disclose to any Person (a) the fact that any
Confidential Information of Seller or Shareholder has been disclosed to Buyer or
its Representatives, that Buyer or its Representatives have inspected any
portion of the Confidential Information of Seller or Shareholder, that any
Confidential Information of Buyer has been disclosed to Seller, Shareholder or
their Representatives or that Seller, Shareholder or their Representatives have
inspected any portion of the Confidential Information of Buyer or (b) any
information about the Contemplated Transactions, including the status of such
discussions or negotiations, the execution of any documents (including this
Agreement) or any of the terms of the Contemplated Transactions or the related
documents (including this Agreement). Seller and Buyer will consult with each
other concerning the means by which Seller’s employees, customers, suppliers and
others having dealings with Seller will be informed of the Contemplated
Transactions, and Buyer will have the right to be present for any such
communication. Buyer retains the right to disclose this Agreement in its
entirety in public filings with the U.S. Securities and Exchange Commission.


13.3 NOTICES


All notices, Consents, waivers and other communications required or permitted by
this Agreement shall be in writing and shall be deemed given to a party when (a)
delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses, facsimile numbers or e-mail addresses
and marked to the attention of the person (by name or title) designated below
(or to such other address, facsimile number, e-mail address or person as a party
may designate by notice to the other parties):
 
 
Seller (before the Closing):      River Hawk Aviation, Inc.
1150 N. Loop 1604 W.  Suite 108-478
San Antonio, TX 78248
Attention: Calvin Humphrey
Fax no.: (210) 496-6210
E-mail address: chumphrey@River Hawkaviation.com


with a mandatory copy to:      ___N/A_________________, Esquire
__________________
__________________
Fax no.: (___) _______________
E-mail address: ______________




Seller (after the Closing):      River Hawk Aviation, Inc.
954 Business Park Drive, Suite 3
Traverse City, MI 49686
Attention: ___________________
Fax no.: (___) ________
E-mail address: chumphrey@River Hawkaviation.com


with a mandatory copy to:      The Law Offices of Thomas C. Cook, Ltd.
2921 N. Tenaya Way, Suite 234
Las Vegas, NV 89128
Attention: Thomas C. Cook, Esq.
Fax no.: (___) ___-____
E-mail address: ________@________




Shareholder:        Calvin Humphrey
___________________________
___________________________
Fax no.: (210) 496-6210_______
E-mail address: chumphrey@River Hawkaviation.com


with a mandatory copy to:     ____________________, Esquire
__________________
__________________
Fax no.: (___) _______________
E-mail address: ______________




Buyer:       Viva International, Inc.
954 Business Park Drive, Suite 3
Traverse City, MI 49686
Attention: __________________
Fax no.: (____) ______________
E-mail address: info@flyviva.com


with a mandatory copy to:      The Law Offices of Thomas C. Cook, Ltd.
2921 N. Tenaya Way, Suite 234
Las Vegas, NV 89128
Attention: Thomas C. Cook, Esq.
Fax no.: (___) ___-____
E-mail address: ________@________




13.4 JURISDICTION; SERVICE OF PROCESS


Any Proceeding arising out of or relating to this Agreement or any Contemplated
Transaction may be brought in the courts of the State of Michigan, County of
________, or, if it has or can acquire jurisdiction, in the United States
District Court for the ________ District, and each of the parties irrevocably
submits to the exclusive jurisdiction of each such court in any such proceeding,
waives any objection it may now or hereafter have to venue or to convenience of
forum, agrees that all claims in respect of the Proceeding shall be heard and
determined only in any such court and agrees not to bring any Proceeding arising
out of or relating to this Agreement or any Contemplated Transaction in any
other court. The parties agree that either or both of them may file a copy of
this paragraph with any court as written evidence of the knowing, voluntary and
bargained agreement between the parties irrevocably to waive any objections to
venue or to convenience of forum. Process in any Proceeding referred to in the
first sentence of this section may be served on any party anywhere in the world.


13.5 ENFORCEMENT OF AGREEMENT


Buyer, Seller and Shareholder acknowledge and agree that each respective party
would be irreparably damaged if any of the provisions of this Agreement are not
performed in accordance with their specific terms and that any Breach of this
Agreement by either party could not be adequately compensated in all cases by
monetary damages alone. Accordingly, in addition to any other right or remedy to
which a party hereto may be entitled, at law or in equity, it shall be entitled
to enforce any provision of this Agreement by a decree of specific performance
and to temporary, preliminary and permanent injunctive relief to prevent
Breaches or threatened Breaches of any of the provisions of this Agreement,
without posting any bond or other undertaking.


13.6 WAIVER; REMEDIES CUMULATIVE


The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither any failure nor any delay by any party in exercising any
right, power or privilege under this Agreement or any of the documents referred
to in this Agreement will operate as a waiver of such right, power or privilege,
and no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege. To the maximum extent permitted
by applicable law, (a) no claim or right arising out of this Agreement or any of
the documents referred to in this Agreement can be discharged by one party, in
whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of that party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.


13.7 ENTIRE AGREEMENT AND MODIFICATION


This Agreement supersedes all prior agreements, whether written or oral, between
the parties with respect to its subject matter (including any letter of intent
and any confidentiality agreement between Buyer and Seller) and constitutes
(along with the Exhibits and other documents delivered pursuant to this
Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter. This Agreement may not
be amended, supplemented, or otherwise modified except by a written agreement
executed by the party to be charged with the amendment.






13.8 ASSIGNMENTS, SUCCESSORS AND NO THIRD-PARTY RIGHTS


No party may assign any of its rights or delegate any of its obligations under
this Agreement without the prior written consent of the other parties, except
that Buyer may assign any of its rights and delegate any of its obligations
under this Agreement to any Subsidiary of Buyer and may collaterally assign its
rights hereunder to any financial institution providing financing in connection
with the Contemplated Transactions. Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon and inure to the
benefit of the successors and permitted assigns of the parties.
Nothing expressed or referred to in this Agreement will be construed to give any
Person other than the parties to this Agreement any legal or equitable right,
remedy or claim under or with respect to this Agreement or any provision of this
Agreement, except such rights as shall inure to a successor or permitted
assignee pursuant to this Section 13.9.


13.9 SEVERABILITY


If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.


13.10 CONSTRUCTION


The headings of Articles and Sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation. All
references to “Articles” and “Sections” refer to the corresponding Articles and
Sections of this Agreement.


13.11 TIME OF ESSENCE


With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.


13.12 GOVERNING LAW


This Agreement will be governed by and construed under the laws of the State of
New York without regard to conflicts-of-laws principles that would require the
application of any other law.


13.13 EXECUTION OF AGREEMENT


This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. The exchange
of copies of this Agreement and of signature pages by facsimile transmission
shall constitute effective execution and delivery of this Agreement as to the
parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile shall be deemed to be their
original signatures for all purposes.


13.14 SHAREHOLDER OBLIGATIONS


The liability of each Shareholder hereunder shall be joint and several with
Seller and with the other Shareholder. Where in this Agreement provision is made
for any action to be taken or not taken by Seller, Shareholder jointly and
severally undertake to cause Seller to take or not take such action, as the case
may be. Without limiting the generality of the foregoing, Shareholder shall be
jointly and severally liable with Seller for the indemnities set forth in
Article 11.


13.15 REPRESENTATIVE OF SELLER AND SHAREHOLDER



a.  
Seller hereby constitutes and appoints Shareholder as its representative
(“Selling Parties’ Representative”) and its true and lawful attorney in fact,
with full power and authority in its name and on its behalf:

(i)  
to act in the absolute discretion of the Selling Parties Representative, but
only with respect to the following provisions of this Agreement, with the power
to: (A) designate the accounts for payment of the Purchase Price pursuant to
Section 2.7(b)(i); (B) act pursuant to Section 2.9 with respect to any Purchase
Price adjustment; (C) consent to the assignment of rights under this Agreement
in accordance with Section 13.9; (D) give and receive notices pursuant to
Section 13.3; (E) terminate this Agreement pursuant to Section 9.1 or waive any
provision of this Agreement pursuant to Article 8, Section 9.1 and Section 13.6;
(F) accept service of process pursuant to Section 13.4; and (G) act in
connection with any matter as to which Seller and the Shareholder, jointly and
severally, have obligations, or are Indemnified Persons, under Article 11; and




(ii)  
in general, to do all things and to perform all acts, including executing and
delivering all agreements, certificates, receipts, instructions and other
instruments contemplated by or deemed advisable to effectuate the provisions of
this Section 13.15. This appointment and grant of power and authority is coupled
with an interest and is in consideration of the mutual covenants made herein and
is irrevocable and shall not be terminated by any act of either of the
Shareholder or Seller or by operation of law, whether by the death or incapacity
of the Shareholder or by the occurrence of any other event. Each Shareholder and
Seller hereby consents to the taking of any and all actions and the making of
any decisions required or permitted to be taken or made by the Selling Parties
Representative pursuant to this Section 13.15. Each of the Shareholder and
Seller agree that the Selling Parties Representative shall have no obligation or
liability to any Person for any action or omission taken or omitted by the
Selling Parties Representative in good faith hereunder, and each of the
Shareholder shall, on a proportionate basis in accordance with his or her
ownership interest in the Seller, indemnify and hold the Selling Parties
Representative harmless from and against any and all loss, damage, expense or
liability (including reasonable counsel fees and expenses) which the Selling
Parties Representative may sustain as a result of any such action or omission by
the Selling Parties Representative hereunder.




c.  
Buyer shall be entitled to rely upon any document or other paper delivered by
the Selling Parties Representative as (i) genuine and correct and (ii) having
been duly signed or sent by the Selling Parties Representative, and the Buyer
shall not be liable to either the Shareholder or Seller for any action taken or
omitted to be taken by Buyer in such reliance.



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


RIVER HAWK AVIATION, INC.


by: /s/ ______________________
Calvin Humphrey, _________




SHAREHOLDER


/s/ _________________
Calvin Humphrey




VIVA INTERNATIONAL, INC.


by: /s/ _____________________
Name: _____________________
Title: ______________________




ESCROW AGENT


/s/ ________________
________________, Esquire, with regard to
Sections 2.3(b), 9.2(b) and 9.2(c) only






















“EXHIBIT A”


Inventory


Part No:
Description
Qty
CD
Tag
List Price
List Source
Total $
3507002-1
BEARING
90
NE
* 8130-3
1,319
HONEYWELL
118,710
3214488-4
DUAL PRPS VLV
1
NE
* PACK SLIP
0.00
 
0.00
664411-2
PLATE
9
NE
* 8130-3
6,900
HONEYWELL
62,100
2101990-3
CONTROL
3
SV
TA, FORM 337
33,400
HONEYWELL
100,200
103638-1
VALVE
1
NE
* PACK SLIP
5,096
HONEYWELL
5,096
3105700-4
PUMP
1
NE
* PACK SLIP
79,089
HONEYWELL
79,089
3105700-4
PUMP
1
NE
* PACK SLIP
79,089
HONEYWELL
79,089
3105700-4
PUMP
1
NE
* PACK SLIP
79,089
HONEYWELL
79,089
3105700-4
PUMP
1
NE
* PACK SLIP
79,089
HONEYWELL
79,089
3105700-4
PUMP
1
NE
* PACK SLIP
79,089
HONEYWELL
79,089
3105700-4
PUMP
1
NE
* PACK SLIP
79,089
HONEYWELL
79,089
3105700-4
PUMP
1
NE
* PACK SLIP
79,089
HONEYWELL
79,089
3105700-4
PUMP
1
NE
* PACK SLIP
79,089
HONEYWELL
79,089
3105700-4
PUMP
1
NE
* PACK SLIP
79,089
HONEYWELL
79,089
3105700-4
PUMP
1
NE
* PACK SLIP
79,089
HONEYWELL
79,089
3105700-4
PUMP
1
NE
* PACK SLIP
79,089
HONEYWELL
79,089
2117420-1
COMPUTER
1
SV
** FORM 337
0.00
 
0.00
692546-4
VALVE
6
NE
* PACK SLIP
7,701
HONEYWELL
46,206
977250-11
PUMP ASSY
1
NE
* PACK SLIP
62,544
TENIX
62,544
975975-2
HOUSING
1
OH
* FORM 337
56,616
TENIX
56,616
968824-4
WHEEL
1
OH
* FORM 337
113,242
TENIX
113,242
969233-2
LINER
1
OH
* 8130-3
12,811
TENIX
12,811
3104204-5
IMPELLER
1
NE
* PACK SLIP
71,000
HONEYWELL
71,000
3104449-5
GEAR
1
NE
* PACK SLIP
24,797
HONEYWELL
24,797
867918-3
HOUSING
1
OH
GT, FORM 337
82,400
TENIX
82,400
868155-1
HOUSING, COMP
1
OH
* FORM 337
67,300
TENIX
67,300
975975-2
HOUSING
1
OH
* FORM 337
56,616
TENIX
56,616
976806-7
PLENUM
1
OH
* JAA FORM 1
137,098
TENIX
137.098
3074953-1
NOZZLE, MIXER
2
SV
* 8130-3
45,490
TENIX
90,980
3104213-5
1st Stg DIFFUSER
1
NE
* PACK SLIP
24,388
HONEYWELL
24,388
949592-4
LIMITER
1
NE
* PACK SLIP
18,764
TENIX
18,764
897711-4
GOVERNOR
1
NE
* PACK SLIP
34,500
TENIX
34,500
893731-12
DIAPHRAGM HSG
1
OH
* JAA FORM 1
31,150
TENIX
31,150
3071523-4
STATOR, #4 LPC
1
NE
* PACK SLIP
37,895
TENIX
37,895
868938-1
TANK
1
NE
* PACK SLIP
47,563
TENIX
47,563
805501-1
TRANSDUCER
1
NE
* PACK SLIP
22,043
TENIX
22,043
38847-1
TRANSDUCER
1
NE
* 8130-3
42,197
TENIX
42,197
3826563-1
DESWIRL
1
OH
* JAA FORM 1
29,218
TENIX
29,218
378383-2
HOUSING 1st
1
NE
* PACK SLIP
10,810
TENIX
10,810
3600000-6
SCREEN
1
NE
* PACK SLIP
19,758
TENIX
19,758
3500542-9
SCROLL HSG
1
OH
* 8130-3
35,917
TENIX
35,917
3230444-2
GEARSHAFT SHD
1
NE
* 8130-3
27,460
TENIX
27,460
3104602-1
HOUSING ASSY
1
NE
* PACK SLIP
20,157
TENIX
20,157
103310-10
VALVE
1
SV
* PACK SLIP
24,720
TENIX
24,720.00
109382-28-1
LOAD CNTL VLV
1
OH
PA, 8130-3
33,280
TENIX
33,280.00
158610-8-2
REGULATOR
1
NE
* 8130-3
24,630
TENIX
24,630.00
2101322-16
CONTROL
1
NE
* PACK SLIP
33,198
TENIX
33,198.00
2101562-1
CABLE
1
NE
* PACK SLIP
25,848
TENIX
25,848.00
2119886-3
SELECTOR
1
NE
* PACK SLIP
22,920
TENIX
22,920.00
2118600-7
SRL CONTROLLER
1
NE
* PACK SLIP
0.00
 
0.00
3234118-1
SHAFT
3
NE
* 8130-3
4,536
TENIX
13,608.00
319935-2
S/O VALVE ASSY
2
NE
* 8130-3
5,396
HONEYWELL
10,792.00
3104881-1
CAP OIL TANK
2
NE
* PACK SLIP
0.00
 
0.00
Part No:
Description
Qty
CD
Tag
List Price
List Source
Total $
896808-1
GEAR
1
AR
* PACK SLIP
0.00
 
0.00
379319
SEAL BRG
2
NE
* PACK SLIP
0.00
 
0.00
6KE43CA
P6KE43CA
14
NE
EE, PACK SLIP
0.00
 
0.00
                                         
TOTAL
LIST PRICE
$2,568,511.00
               



Tag Certification Source:
*  Allied Signal
** Airsearch
TA Tenix Aviation
GT Garrett Turbine
PA Piedmont Aviation 
EE Electronic Expediter


One (1) SAAB 340A Aircraft, Manufacturer’s Serial Number 340A-024, and
Registration Number N111PX less core engines but with QEC and otherwise in
serviceable condition.


Aircraft Specifications


Aircraft Type A/C Serial No A/C Reg'n Build Date
SAAB 340A 340A-024 N111PX May 1985


Total Hrs Total Cycles Delivery Date 
38,648.9 41,995 8 - May - 85


     
Airframe Configuration and Features

o  
MTOW 28,000 lbs.

o  
33 passenger seats

o  
Dowty Propellers

o  
Collins/King Avionics

o  
no APU

o  
with TCAS

o  
CAT II approaches not approved

o  
Forward galley configuration

o  
Aft lav configuration

o  
DFDR FAR modified for increased parameters IAW SB340-31-028, 340-31-036,
340-31-037, 340-31-038, 340-31-041 and 340-31-043 via PA 00-003

o  
B & D digital engine instrumentation interchangeability approved IAW STC's
SA2473CE, SA2494CE, SA2472CE, SA2470CE, SA2471CE and SA2493CE as documented on
Comair 337 dated July 20, 1989.

o  
Additional inner wing and vertical stab de-ice boots installed at build (SAAB
Mod 1099)    

















“EXHIBIT B”


Seller Contracts






There are no present or recurring contracts that are part or parcel to the Asset
Purchase Agreement.












































































“EXHIBIT C”




Governmental Authorizations and Approved Vendor List







I.  
River Hawk presently maintains the following Governmental Authorizations:




i.  
e.g., NONE




II.  
River Hawk is presently certified as an approved vendor according to the Federal
Aviation Regulations (FARs) and as audited by the following:




i.  
e.g., Honeywell

ii.  
e.g., Dallas Aerospace

iii.    



























































“EXHIBIT D”


INTANGIBLE RIGHTS AND INTELLECTUAL
PROPERTY ASSETS OF SELLER





I.  
The company name River Hawk Aviation, although not a registered trademark.




II.  
Goodwill associated with the ongoing commercial relationships of River Hawk
Aviation and Calvin Humphrey.









































































“EXHIBIT E”


CLAIMS OF SELLER AGAISNT THIRD PARTIES





I.  
There are no present or anticipated Third Party Claims against the Seller,
Humphrey, or a Seller related party.















































































“EXHIBIT F”


EXCLUDED ASSETS







I.  
Present lease of premises, if any;




II.  
Accounts Receivables as of the Date of Closing, see “Exhibit I”;

















































































“EXHIBIT G”


PROMISSORY NOTE IN THE AMOUNT OF $1,000,000




[follows]








































































































THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR UNDER THE
PROVISIONS OF ANY APPLICABLE STATE SECURITIES LAWS, BUT HAVE BEEN ACQUIRED BY
THE REGISTERED HOLDER HEREOF FOR PURPOSES OF INVESTMENT AND IN RELIANCE ON
STATUTORY EXEMPTIONS UNDER THE 1933 ACT, AND UNDER ANY APPLICABLE STATE
SECURITIES LAWS. THESE SECURITIES MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR
ASSIGNED EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER THE PROVISIONS OF THE
1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT.




SECURED SUBORDINATED PROMISSORY NOTE


Principal Amount: $1,000,000
Date of Note: September _______, 2006


FOR VALUE RECEIVED, VIVA INTERNATIONAL, INC., a Nevada corporation (the
"Company"), hereby promises to pay to the order of Calvin Humphrey ("Lender" or
“Holder”), the principal sum of One million dollars ($1,000,000) or such other
greater or lesser amount as may be outstanding, together with interest at the
rate of eight percent (8%) per annum on the unpaid outstanding principal due and
payable as follows on November 1, 2006 (the “Closing Date”).


1. Any payment not paid when due shall bear interest thereafter at the rate of
ten percent (10%) per annum until paid. This note may be prepaid in whole or in
part at any time.


2.  The indebtedness represented by this Note is secured pursuant to the
Security Agreement dated as of the Closing Date in favor of Lender, a copy of
which is attached hereto as Exhibit A.


3.  Acceptance by Lender of any partial payment shall not be deemed to
constitute a waiver by Lender to require prompt payment of this Note upon
demand. Any partial payment will be applied (a) first, to the payment of accrued
interest, and (b) second, (to the extent that the amount of such prepayment
exceeds the amount of all such accrued interest), to the payment of principal.


4.  In Lender’s discretion, at any time prior to the consummation of the private
placement for common stock of the company or securities convertible into common
stock of the Company (a “Private Placement”), Lender may convert all or any
portion of the outstanding principal amount of this Note into the securities
offered by the Company in its next Private Placement following execution of this
Note on the same terms as such securities are sold to the other investors in the
Private Placement. In such event, any accrued by unpaid interest outstanding at
the time of the conversion of this Note and any outstanding principal under this
Note not so converted shall be paid in full by the Company simultaneously upon
such conversion.


5. Subordination. The indebtedness evidenced by this Note is hereby expressly
subordinated, to the extent and in the manner hereinafter set forth, in right of
payment to the prior payment in full of all the Company's Senior Indebtedness,
as hereinafter defined.


5.1 Senior Indebtedness. As used in this Note, the term "Senior Indebtedness"
shall mean the principal of and unpaid accrued interest on (i) indebtedness of
the Company or with respect to which the Company is a guarantor to banks,
insurance companies, lease financing institutions or other financial
institutions regularly engaged in the business of lending money, which is for
money borrowed (or purchase or lease of equipment in the case of lease
financing) by the Company (whether or not secured) in the ordinary course of
business, and (ii) any such indebtedness or any debentures, notes or other
evidence of indebtedness issued in exchange for such Senior Indebtedness, or any
indebtedness arising from the satisfaction of such Senior Indebtedness by a
guarantor.


5.2 Default on Senior Indebtedness. If there should occur any receivership,
insolvency, assignment for the benefit of creditors, bankruptcy, reorganization
or arrangements with creditors (whether or not pursuant to bankruptcy or other
insolvency laws) sale of all or substantially all of the assets, dissolution,
liquidation or any other marshaling of the assets and liabilities of the
Company, or if this Note shall be declared due and payable upon the occurrence
of an event of default with respect to any Senior Indebtedness, then (i) no
amount shall be paid by the Company in respect of the principal of or interest
on this Note at the time outstanding, unless and until the principal of and
interest on the Senior Indebtedness then outstanding shall be paid in full,
except that the Lender shall have the right to proceed against and receive the
Securities pledged by the Company as security for this Note pursuant to the
Security Agreement between the Company and the Lender dated as of the same date
as this Note, and (ii) no claim or proof of claim shall be filed with the
Company by or on behalf of the Holder of this Note that shall assert any right
to receive any payments in respect of the principal of and interest on this
Note, except subject to the payment in full of the principal of and interest on
all of the Senior Indebtedness then outstanding. If there occurs an event of
default that has been declared in writing with respect to any Senior
Indebtedness, or in the instrument under which any Senior Indebtedness is
outstanding, permitting the lender of such Senior Indebtedness to accelerate the
maturity thereof, then, unless and until such event of default shall have been
cured or waived or shall have ceased to exist, or all Senior Indebtedness shall
have been paid in full, no payment shall be made in respect of the principal of
or interest on this Note, unless within 90 days after the happening of such
event of default, the maturity of such Senior Indebtedness shall not have been
accelerated.


5.3 Effect of Subordination. Subject to the rights, if any, of the lenders of
Senior Indebtedness under this Section 5 to receive cash, securities or other
properties otherwise payable or deliverable to the Holder of this Note, nothing
contained in this Section 5 shall impair, as between the Company and the Lender,
the obligation of the Company, subject to the terms and conditions hereof, to
pay to the Lender the principal hereof and interest hereon as and when the same
become due and payable, or shall prevent the Holder of this Note, upon default
hereunder, from exercising all rights, powers and remedies otherwise provided
herein or by applicable law.


5.4 Subrogation. Subject to the payment in full of all Senior Indebtedness and
until this Note shall be paid in full, the Lender shall be subrogated to the
rights of the lenders of Senior Indebtedness (to the extent of payments or
distributions previously made to such lenders of Senior Indebtedness pursuant to
the provisions of Section 5 above) to receive payments or distributions of
assets of the Company applicable to the Senior Indebtedness. No such payments or
distributions applicable to the Senior Indebtedness shall, as between the
Company and its creditors, other than the lenders of Senior Indebtedness and the
Lender, be deemed to be a payment by the Company to or on account of this Note;
and for the purposes of such subrogation, no payments or distributions to the
lenders of Senior Indebtedness to which the Lender would be entitled except for
the provisions of this Section 5 shall, as between the company and its
creditors, other than the lenders of Senior Indebtedness and the Lender, be
deemed to be a payment by the Company to or on account of the Senior
Indebtedness.


5.5 Undertaking. By its acceptance of this Note, the Lender agrees to execute
and deliver such documents as may be reasonably requested from time to time by
the Company or the lender of any Senior Indebtedness in order to implement the
foregoing provisions of this Section 5.


6. Non-Recourse. If the Company fails to pay when due the principal of or
interest on this Note, or otherwise fails to comply with any of the provisions
of this Note, the Lender's sole remedy shall be to retain the Collateral (as
defined in the Security Agreement), and the Company shall have no further
obligation to the Lender under this Note or otherwise.


7.  In the event of any action to enforce payment of this Note, in addition to
all other relief, the prevailing party in such action shall be entitled to
reasonable attorney's fees and expenses.


8.  The Company hereby waives presentment, protest and demand, notice of
protest, demand, nonpayment or dishonor.


9.  The Company will be deemed to be in default under this Note and the
outstanding unpaid principal balance of this Note, together with all interest
accrued thereon, will immediately become due and payable in full, without the
need for any further action on the part of Lender, upon the occurrence of any of
the following events (each an "EVENT OF DEFAULT"): (a) upon the filing by or
against the Company of any voluntary or involuntary petition in bankruptcy or
any petition for relief under the federal bankruptcy code or any other state or
federal law for the relief of debtors: provided, however, with respect to an
involuntary petition in bankruptcy, such petition has not been dismissed within
thirty (30) days after the filing of such petition; (b) upon the execution by
the Company of an assignment for the benefit of creditors or the appointment of
a receiver, custodian, trustee or similar party to take possession of the
Company's assets or property; or (c) upon any material breach, default or
violation by the Company of any term, condition, obligation, representation or
covenant of any agreement between the Company and Lender or the Security
Document. Notwithstanding anything in this Note to the contrary, in the Event of
Default, the Company shall have the right for ten (15) days to cure any Event of
Default.


10.  This Note is to be governed by and construed in accordance with the laws of
the State of New York.


11.  As of the date of this Note, the Company hereby represents and warrants to
Lender that the Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada and has all requisite
corporate power and authority to (i) enter into this Note, and (ii) carry on its
business.


12.  Miscellaneous.


12.1 Successors and Assigns. Subject to the exceptions specifically set forth in
this Note, the terms and conditions of this Note shall inure to the benefit of
and be binding upon the respective executors, administrators, heirs, successors
and permitted assigns of the parties. This Note (or a portion hereof) may be
assigned by Lender without the consent of Borrower.
 
12.2 Loss or Mutilation of Note. Upon receipt by the Company of evidence
satisfactory to Company of the loss, theft, destruction or mutilation of this
Note, together with indemnity reasonably satisfactory to Company, in the case of
loss, theft or destruction, or the surrender and cancellation of this Note, in
the case of mutilation, Company shall execute and deliver to Lender a new
promissory note of like tenor and denomination as this Note.
 
12.3 Notices. Any notice, demand, offer, request or other communication required
or permitted to be given pursuant to the terms of this Note shall be in writing
and shall be deemed effectively given the earlier of (i) when received, (ii)
when delivered personally, (iii) one business day after being delivered by
facsimile (with receipt of appropriate confirmation), (iv) one business day
after being deposited with an overnight courier service, or (v) four days after
being deposited in the U.S. mail, First Class with postage prepaid, and
addressed to the recipient at the addresses set forth below unless another
address is provided to the other party in writing:


If to the Company, to:


Viva International, Inc.
954 Business Park Drive, Suite 3
Traverse City, MI 49686
Attention: __________________
Fax no.: (____) ______________
E-mail address: info@flyviva.com




with a copy to:


The Otto Law Group, PLLC
601 Union Street, Suite 4500
Seattle, WA 98101
Attn:  Michael F. Johnson
Fax: (206) 262-9513


if to Lender, to:


River Hawk Aviation, Inc.
1150 N. Loop 1604 W.
Suite 108-478
San Antonio, TX 78248
Attention: Calvin Humphrey
Fax no.: (210) 496-6210
E-mail address: chumphrey@River Hawkaviation.com




Executed as of the date first set forth above:


THE COMPANY:


VIVA INTERNATIONAL, INC.




____________________________
By:
Its: _________________

1


--------------------------------------------------------------------------------



Exhibit A


SECURITY AGREEMENT


This SECURITY AGREEMENT ("Security Agreement") is dated as of ________________,
2006 (the "Effective Date"), by and between Viva International, Inc., a Nevada
corporation (the "Company"), and Calvin Humphrey (the "Lender ").


WHEREAS, on the Effective Date, the Company entered into a Secured Subordinated
Promissory Note (the “Note”) with the Lender to evidence a loan made to the
Company in the total amount of $1,000,000 (the "Loan"); and


WHEREAS, in order to induce Lender to make the Loan to the Company, the Company
has agreed to grant to the Lender a security interest in the Company’s assets to
secure the amounts currently owing, and any additional amounts which may be
owing, by the Company pursuant to the Note and the terms hereof.


NOW, THEREFOREE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto hereby agree as follows:


1.  Defined Terms. The following terms shall have the following meanings, unless
the context otherwise requires:
 
“Code” shall mean the Uniform Commercial Code as in effect in the State of New
York on the Closing Date.


“Collateral” shall have the meaning given such term in Section 2.


“Event of Default” shall have the meaning given such term in the Note.


“Note” shall mean the Secured Subordinated Promissory Note entered by and among
the Company and the Lender on ______________________, 2006.


“Obligations” shall mean the unpaid Loan and all Interest thereon (as such terms
are defined in the Note) pursuant to the Note and the Note, including all costs
of collection.


All of other capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Note.


2.  Grant of Security Interest. As collateral security for the prompt and
complete payment and performance when due of all the Obligations, the Company
hereby grants to the Lender a security interest in equal proportion in all of
the Company's right, title and interest in, to and under the following, whether
now existing or hereafter acquired (all of which collateral being hereinafter
collectively called the "Collateral"):
 
(a)   Accounts. All present and future accounts owned by the Company, including
and together with any and all contract rights, accounts receivable, security
deposits (where not otherwise prohibited by law or agreement), and other rights
of any kind to receive payments for services rendered and goods supplied by the
Company, together with agreements, customer lists, client lists, and accounts,
invoices, agings, verification reports and other records relating in any way to
such accounts.
 
(b)   Contracts. All contracts, contract rights, royalties, license rights,
leases, instruments, undertakings, documents or other agreements in or under
which the Company may now or hereafter have any right, title or interest whether
now existing or hereinafter created and all forms of obligations owing to the
Company arising out of the sale or lease of goods, the licensing of technology
or the rendering of services by the Company, whether or not earned by
performance, and any and all credit insurance, guaranties, and other security
therefore, as well as all merchandise returned to or reclaimed by the Company.
 
(c)   Equipment, Furnishings and Miscellaneous Personal Property. All presently
owned and hereafter acquired furniture, furnishings, equipment, machinery,
vehicles (including motor vehicles and trailers) computer hardware and software,
accounting or bookkeeping systems, client or customer lists and information,
data sheets and other records of any kind, wherever located, stored or
inventoried, which are used or which may be used in the Company’s business;
 
(d)   Fixtures. All materials used by the Company in connection with its
business operations, including, but not limited to, supplies, trade equipment,
appliances, apparatus and any other items, now owned or hereafter acquired by
the Company, and now or hereafter attached to, or installed in (temporarily or
permanently) any real property now or in the future owned or leased by the
Company;
 
(e)   General Intangibles. All general intangibles and other personal property
of the Company, now owned or hereinafter acquired, including, without
limitation, the following: (a) permits, authorizations and approvals presently
and hereafter issued by any federal, state, municipal or local governmental or
regulatory authority in favor of the Company; (b) all plans, specifications,
renderings and other similar materials presently owned or hereafter acquired by
the Company; (c) all presently existing and hereafter created contracts, leases,
licenses and agreements to which the Company is a party; (d) all presently and
hereafter existing policies and agreements of insurance in favor of the Company;
(e) all presently and hereafter existing equity contribution agreements and
other equity financing arrangements in favor of the Company; (f) all copyrights,
chattel paper, electronic chattel paper, licenses, money, insurance proceeds,
contract rights, subscription lists, mailing lists, licensing agreements,
patents, trademarks, service marks, trade styles, patents, patent applications,
franchise agreements, blueprints, drawings, purchase orders, customer lists,
route lists, infringements, claims, computer programs, computer discs, computer
tapes, literature, reports, catalogs, design rights, income tax refunds,
payments of insurance and rights to payment of any kinds, trade names,
refundable, returnable or reimbursable fees, deposits or other funds or
evidences of credit or indebtedness deposited by or on behalf of the Company
with any governmental agencies, boards, corporations, providers of utility
services, public or private; (g) all presently existing and hereafter acquired
computer programs, computer software and other electronic systems and materials
of any kind of the Company; (h) goodwill; and (i) all other presently existing
and hereafter acquired documents, accounts, general intangibles and intangible
personal property of any kind.
 
(f)   Documents. All documents, cash, deposit accounts, securities, securities
entitlements, securities accounts, investment property, financial assets,
letters of credit, certificates of deposit, instruments, chattel paper, and
electronic chattel paper now owned or hereafter acquired and the Company’s books
relating to the foregoing.
 
(g)   Copyrights. All copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished, now owned or hereafter acquired;
all trade secret rights, including all rights to unpatented inventions,
know-how, operating manuals, license rights and agreements and confidential
information, now owned or hereafter acquired; all mask work or similar rights
available for the protection of semiconductor chips, now owned or hereafter
acquired; all claims for damages by way of any past, present and future
infringement of any of the foregoing.
 
(h)   Proceeds. All of the Company’s books and records relating to the foregoing
and any and all present and future accounts, general intangibles, chattel paper,
electronic chattel paper, products, accessions, replacements, betterments and
substitutions for any of the foregoing described property, and all proceeds
arising from or by virtue of, or from the sale or disposition of, or collections
with respect to, or insurance proceeds payable with respect to, or claims
against any other persons, corporations or other entities with respect to, all
or any part of the foregoing described property and interests.
 
3.  Rights of Lender; Limitations on Lender Obligations. It is expressly agreed
by the Company that, anything herein to the contrary notwithstanding, the
Company shall remain liable under each of its contracts and documents to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with and pursuant to the terms and provisions
of its contracts and documents. Lender shall have no obligation or liability
under any of the Company’s contracts and documents by reason of or arising out
of this Security Agreement or the granting to Lender of a security interest
therein or the receipt by Lender of any payment relating to any of its contracts
and documents pursuant hereto, nor shall Lender be required or obligated in any
manner to perform or fulfill any of the obligations of the Company under or
pursuant to any of its contracts and documents, or to make any payment, or to
make any inquiry as to the nature or the sufficiency of any payment received by
it or the sufficiency of any performance by any party under any of its contracts
and documents, or to present or file any claim, or to take any action to collect
or enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
 
4.  Representations and Warranties. The Company hereby represents and warrants
that the chief executive office and chief place of business of the Company is
Viva International, Inc., 954 Business Park Drive, Suite 3, Traverse City, MI
49686 and the Company will not change such chief executive office and chief
place of business or remove such records unless the Company shall have given the
Lender at least 10 days' prior written notice thereof.
 
5.  Covenants. The Company covenants and agrees with the Lender that from and
after the date of this Security Agreement and until the Obligations are fully
satisfied:
 
(a)   Further Documentation. At any time and from time to time, upon the written
request of the Lender, and at the sole expense of the Company, the Company will
promptly and duly execute and deliver any and all such further documents and
take such further action as Lender may reasonably request in carrying out the
terms and conditions of this Security Agreement and the rights and powers herein
granted, including, without limitation, the filing of any financing or
continuation statements under the Uniform Commercial Code in effect in any
jurisdiction with respect to the security interests granted hereby.
 
(b)   Continuous Perfection. The Company will not change its name, identity or
corporate structure in any manner unless the Company shall have given the Lender
at least 10 days' prior written notice thereof and shall have taken all action
(or made arrangements to take such action substantially simultaneously with such
change if it is impossible to take such action in advance) necessary or
reasonably requested by the Lender to amend any financing statement or
continuation statement filed with respect to the Collateral so that it is not
misleading.
 
(c)   Insurance. The Company will insure the Collateral against such risks and
hazards as other companies similarly situated insure against, in amounts and
under policies which it currently holds and under such additional or substituted
amounts or policies as it may from time to time determine, which shall be
reasonably acceptable to the Lender (providing that no cancellation of such
insurance shall be effective without 30 days written notice to the Lender and
containing loss payable clauses to the Lender as its interest may appear) and
all premiums thereon shall be paid by the Company.
 
6.  Remedies, Rights Upon Default. (a) In addition to any other rights given to
the Lender hereunder, if an Event of Default shall occur and be continuing and
the Lender shall have declared the amounts owing under the Note to be due and
payable (or such amounts shall have automatically, become due and payable), all
payments received by the Company under or in connection with any of the
Collateral shall be held by the Company in trust for the Lender, shall be
segregated from other funds of the Company and shall, if requested by the Lender
forthwith upon receipt by the Company be turned over to the Lender, in the same
form as received by the Company (duly endorsed by the Company to the Lender, if
required).
 
(b) If any Event of Default shall occur and be continuing the Lender may
exercise in addition to all other rights and remedies granted to it in this
Security Agreement and in any other instrument or agreement securing, evidencing
or relating to the Obligations, all rights and remedies of a secured party under
the Code. Without limiting the generality of the foregoing, the Company
expressly agrees that in any such event, the Lender, without demand of
performance or other demand, (except the notice specified below of time and
place of public or private sale) to or upon the Company or any other person may
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at public or
private sale or sales, at any exchange broker's board or at the Lender office or
elsewhere at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Lender shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of said
Collateral so sold, free of any right or equity of redemption, which equity of
redemption the Company hereby releases. The Company further agrees, at the
Lender’s request, to assemble the Collateral, make it available to the Lender at
places which the Lender shall reasonably select, whether at the Company's
premises or elsewhere. The Lender shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care, safe keeping or otherwise of any or all of the
Collateral or in any way relating to the rights of the Lender hereunder,
including reasonable attorneys' fees and legal expenses, to the payment in whole
or in part of the Obligations, the Company remaining liable for any deficiency
remaining unpaid after the application, and only after so paying over such net
proceeds and after the payment by the Lender of any other amount required by any
provision of law. To the extent permitted by applicable law, the Company waives
all claims, damages and demands against the Lender or Lender arising out of the
repossession, retention or sale of the Collateral. The Company agrees that the
Lender need not give more than 10 days notice of the time and place of any
public sale or of the time after which a private sale may take place and that
such notice is reasonable notification of such matters. The Company shall remain
liable for any deficiency if the proceeds of any sale or disposition of the
Collateral are insufficient to pay all amounts to which Lender and Lender is
entitled.


(c)  The Company hereby waives presentment, demand, protest or any notice (to
the extent permitted by applicable law) of any kind in connection with this
Security Agreement or any Collateral.


7.  Application of Proceeds. The Proceeds of all sales and collections in
respect of any Collateral shall be applied as follows:
 
(a)   First, to the payment of the costs and expenses of such sales and
collections, the expenses of the Lender and the reasonable fees and expenses of
its counsel;
 
(b)   Second, any surplus then remaining to the payment of the Obligations in
such order and manner as the Lender may in its sole discretion determine; and
 
(c)   Third, any surplus then remaining shall be paid to the Company.
 
8.  Limitation on Lender Duty in Respect of Collateral. Beyond the use of
reasonable care in the custody thereof, the Lender shall not have any duty as to
any Collateral in its possession or control or in the possession or control of
any agent or nominee of it or any income thereon or as to the preservation of
rights against prior parties or any other rights pertaining thereto.
 
9.  Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or by facsimile
(receipt confirmed electronically) or shall be sent by a reputable express
delivery service or by certified mail, postage prepaid with return receipt
requested, addressed as follows:
 
 






If to the Company, to:


Viva International, Inc.
954 Business Park Drive, Suite 3
Traverse City, MI 49686
Attention: __________________
Fax no.: (____) ______________
E-mail address: info@flyviva.com




with a copy to:


The Otto Law Group, PLLC
601 Union Street, Suite 4500
Seattle, WA 98101
Attn:  David M. Otto
Fax: (206) 262-9513


if to Lender, to:


River Hawk Aviation, Inc.
1150 N. Loop 1604 W.
Suite 108-478
San Antonio, TX 78248
Attention: Calvin Humphrey
Fax no.: (210) 496-6210
E-mail address: chumphrey@River Hawkaviation.com




 
Either party hereto may change the above specified recipient or mailing address
by notice to the other party given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient's location) or on the
day shown on the return receipt (if delivered by mail or delivery service).
 
10.  Severability. Any provision of this Security Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
11.  No Waiver; Cumulative Remedies. The Lender shall not by any act, delay,
omission or otherwise be deemed to have waived any of its rights or remedies
hereunder and no waiver shall be valid unless in writing, signed by the Lender,
and then only to the extent therein set forth. A waiver by the Lender of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Lender would otherwise have had on any future
occasion. No failure to exercise nor any delay in exercising on the part of the
Lender, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise or any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law. None of the
terms or provisions of this Security Agreement may be waived, altered, modified
or amended except by an instrument in writing, duly executed by the Company and
the Lender.
 
12.  Successors and Assigns. This Security Agreement and all obligations of the
Company hereunder shall be binding upon the successors and permitted assigns of
the Company, and shall, together with the rights and remedies of the Lender
hereunder, inure to the benefit of the Lender and its successors and permitted
assigns; provided that the Company may not assign any of its rights or
obligations hereunder without the prior written consent of the Lender. This
Security Agreement may be assigned by the Lender without the consent of the
Company.
 
13.  Governing Law. This Security Agreement shall be governed by and construed
in accordance with the domestic laws of the State of California without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of California.
 
14.  Counterparts. This Security Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement.
 
15.  Facsimile. This Security Agreement may be executed using facsimiles of
signatures, and a facsimile of a signature shall be deemed to be the same, and
equally enforceable, as an original of such signature.
 
16.  Termination. At such time as the Obligations have been fully paid in cash,
the security interest created hereby shall automatically terminate, the Lender
shall take all such actions as may be requested by the Company to evidence such
termination and to release the liens created hereby, at the Company's expense.
 


* * * * * *

1


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be signed in its
name on the date first set forth above.




VIVA INTERNATIONAL, INC, INC.




By: ________________________ 
            Name:
                       Title: 






LENDER:


 
By: ________________________ 
            Name: Calvin Humphrey
                                Title: 






 
 
















































“EXHIBIT H”


PROMISSORY NOTE IN THE AMOUNT REQUIRED TO PAY FOR BALANCE OF THE CASH
CONSIDERATION PORTION OF THE OF THE PURCHASE PRICE


[follows]






















































































“EXHIBIT I”


ACCOUNTS RECEIVABLES




There are no Accounts Receivables that will survive the Asset Purchase
Agreement. All Accounts receivables shall remain with Seller and shall remain
for account of Seller.














































































“EXHIBIT J”


ACTIVE EMPLOYEES AND INDEPENDENT CONTRACTORS




A. EMPLOYEE NAME  SALARY DATE HIRED  LEAVE ACCRUED



1.  
Michael Humphrey







B. CONTRACTOR NAME  TERMS TERMINATION DATE




































































“EXHIBIT K”


NON-COMPETE AGREEMENT






















































































Schedule 1


MATERIAL CONSENTS




There are no Material Consents in connection with the Asset Purchase Agreement.





